NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                               SUPERIOR COURT OF NEW JERSEY
                               APPELLATE DIVISION
                               DOCKET NO. A-0387-16T1
                                          A-0978-16T1

BRANDI CARL and JOEL CARL,

     Plaintiffs-Appellants,

v.

JOHNSON & JOHNSON,                      APPROVED FOR PUBLICATION
JOHNSON & JOHNSON                             August 5, 2020
CONSUMER COMPANIES, INC.,                  APPELLATE DIVISION
IMERYS TALC AMERICA f/k/a
LUZENAC AMERICA, INC., and
PERSONAL CARE PRODUCTS
COUNCIL f/k/a COSMETIC,
TOILETRY AND FRAGRANCE
ASSOCIATION (CTFA),

     Defendants-Respondents.


DIANA BALDERRAMA and
GILBERT BALDERRAMA,

     Plaintiffs-Appellants,
v.

JOHNSON & JOHNSON,
JOHNSON & JOHNSON
CONSUMER COMPANIES, INC.,
IMERYS TALC AMERICA f/k/a
LUZENAC AMERICA, INC., and
PERSONAL CARE PRODUCTS
COUNCIL f/k/a COSMETIC,
TOILETRY AND FRAGRANCE
ASSOCIATION (CTFA),

    Defendants-Respondents.



         Argued October 24, 2019 – Decided August 5, 2020

         Before Judges Alvarez, Suter, and DeAlmeida.

         On appeal from the Superior Court of New Jersey,
         Law Division, Atlantic County, Docket Nos. L-6546-
         14 and L-6540-14.

         Richard M. Golomb, argued the cause for appellants
         (D'Amato Law Firm, Golomb & Honik, PC, and Ted
         G. Meadows (Beasley Allen Crow Methvin Portis &
         Miles, PC) of the Alabama bar, admitted pro hac vice,
         attorneys; Paul R. D'Amato, Richard M. Golomb,
         Tammi Markowitz, and Ted G. Meadows, on the
         briefs).

         Susan M. Sharko and Kaitlyn E. Stone argued the
         cause for respondents Johnson & Johnson and Johnson
         & Johnson Consumer Companies (Faegre Drinker
         Biddle & Reath LLP, and John H. Beisner, Jessica D.
         Miller, and Geoffrey M. Wyatt (Skadden, Arps, Slate,
         Meagher & Flom LLP) of the District of Columbia
         bar, admitted pro hac vice, attorneys; Susan M.
         Sharko, John H. Beisner, Jessica D. Miller, and
         Geoffrey M. Wyatt, on the briefs).

         Coughlin Duffy LLP, and Nancy M. Erfle (Gordon
         Rees Scully Mansukhani, LLP) of the Oregon bar,
         admitted pro hac vice and Michael R. Klatt and Leslie
         A. Benitez (Gordon Rees Scully Mansukhani, LLP) of
         the Texas bar, admitted pro hac vice, attorneys for
         respondent Imerys Talc America (Lorna A. Dotro,



                                                                 A-0387-16T1
                                  2
            Mark K. Silver, Nancy M. Erfle, Michael R. Klatt, and
            Leslie A. Benitez, of counsel and on the briefs).

            Jared M. Placitella argued the cause for amicus curiae
            New Jersey Association for Justice (Cohen, Placitella
            & Roth, PC, attorneys; Christopher M. Placitella and
            Jared M. Placitella, of counsel and on the briefs).

      The opinion of the court was delivered by

ALVAREZ, P.J.A.D.

      These matters, scheduled back-to-back, are now consolidated for

decision.   Plaintiffs Brandi Carl and Joel Carl, and Diana Balderrama and

Gilbert Balderrama, brought suit against defendants Johnson & Johnson,

Johnson & Johnson Consumer Companies, Inc., Imerys Talc America, and

Personal Care Products Council. 1 The complaints sought damages for personal

injury from Brandi Carl and Diana Balderrama's development of ovarian

cancer, allegedly from their use of Johnson & Johnson's Baby Powder.

Plaintiffs' lawsuits were selected to be the first two to be tried in the "talc -

based body powder products" multi-county litigation in Atlantic County. On

September 2, 2016, the trial court granted defendants' motion to exclude the

opinions of plaintiffs' two principal experts on causation, Daniel Cramer and

Graham Colditz. On that basis, the court then granted defendants' motions for


1
     Defendant Personal Care Products Council did not participate in the
litigation after the filing of an answer.


                                                                        A-0387-16T1
                                       3
summary judgment. The matters were stayed pending the Court's decision in

In re: Accutane, 234 N.J. 340 (2018). 2 We now reverse.

      The trial judge barred plaintiffs' expert opinions after an N.J.R.E. 104

hearing conducted pursuant to Kemp ex. rel. Wright v. State, 174 N.J. 412, 427

(2002). He considered testimony from all the experts, including defendants',

as well as extensive submissions by the parties. The judge found fault with

"the narrowness and shallowness of [plaintiffs' experts'] scientific inquiries

and the evidence upon which they rely.          Their peers in the scientific

community would not rely upon such limited information." He further found

that "their areas of scientific inquiry, reasoning, and methodology, are slanted

away from objective science and towards advocacy." He did not believe that

their opinions relied upon "'data or information used[] soundly and reliably

generated and one of a type reasonably relied upon by comparable experts,'"

paraphrasing the language of Rubanick v. Witco Chemicals Corp., 125 N.J.

421, 449 (1991). The judge relied upon his own reading of the supporting

material to dismiss the opinions of plaintiffs' principal experts as flawed. In

other words, his conclusions went to the merits of their opinions and his

2
   Plaintiffs seek a remand to have the opportunity to present their evidence in
terms of Accutane and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
579 (1993), and present newly available scientific evidence. We do not agree
such a remand is necessary in light of our decision that the judge incorrectly
concluded plaintiffs' experts' methodology was improper.


                                                                        A-0387-16T1
                                       4
disagreement with them, rather than their methodology and the soundness of

their data. In some instances, he relied upon defendants' expert opinions to

explain his disagreement, and mischaracterized it as proof of unsound

methods.    Since the judge found the experts' methodology suspect, and

considered them biased, he suppressed their opinions and granted defendants

summary judgment. The judge did not criticize any particular study in the

hearing record, including those on which plaintiffs' experts relied, as flawed or

otherwise unworthy of reliance.

                                       I.

      In Accutane, which all agree applies to this appeal, the Court closely

analyzed N.J.R.E. 702 and 703, and our state's application of Daubert v.

Merrell Dow Pharms., Inc., 509 U.S. 579 (1993). The Court reiterated that the

trial judge's function is to act as a gatekeeper, not to substitute his or her

judgment for that of "the relevant scientific community." Accutane, 234 N.J.

at 390 (citing Landrigan v. Celotex Corp., 127 N.J. 404, 414 (1992)). The

inquiry is whether the experts adhered to "the same level of intellectual rigor

that characterizes" their field.   Id. at 386 (quoting Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 152 (1999)). A trial judge must "focus on the

expert's principles and methodology—not on the conclusions they generate."

Id. at 384. The critical determination is "'whether comparable experts accept



                                                                        A-0387-16T1
                                       5
the soundness of the methodology, including the reasonableness of relying on

[the] type of underlying data and information.'" Id. at 390 (quoting Rubanick,

125 N.J. at 451). When a trial court in a civil matter excludes an expert

opinion on "unreliability grounds" after conducting "a full Rule 104 hearing,"

a reviewing court "must apply an abuse of discretion standard" to that

determination. Id. at 391.

      The   judge    granted   defendants'   summary       judgment   applications

dismissing the complaints, after suppressing plaintiffs' expert opinions.         A

grant of summary judgment is reviewed de novo. Cypress Point Condo. Ass'n

v. Adria Towers, LLC, 226 N.J. 403, 415 (2016). We "review the competent

evidential materials submitted by the parties to identify whether there are

genuine issues of material fact and, if not, whether the moving party is entitled

to summary judgment as a matter of law." Bhagat v. Bhagat, 217 N.J. 22, 38

(2014) (citing Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995); R. 4:46-2(c)).

      We conclude, contrary to the trial judge, that the experts' opinions were

indeed based on sound methodology applied to data upon which experts in

their field may reasonably rely. Therefore, genuine issues of material fact

preclude the grant of summary judgment to defendants.           We combine our

discussion of the issues raised by plaintiffs on appeal.



                                                                          A-0387-16T1
                                        6
                                        II.

      We begin, as the Court directed in Accutane, with the analytical

structure taken from the Federal Judicial Center's Reference Manual on

Scientific Evidence (Third Ed. 2011) (the Manual).            Epidemiology and

epidemiological studies of various types are "used to test whether exposure to

a particular agent causes a harmful effect or disease." Accutane, 234 N.J. at

352-53. The Court explained:

            [T]hree basic questions arise in the assessment of a
            study's methodological soundness:

                   1.    Do the results of an epidemiologic study
                   or studies reveal an association between an
                   agent and disease?

                   2.    Could this association have resulted from
                   limitations of the study (bias, confounding, or
                   sampling error), and, if so, from which?

                   3.    Based on the analysis of limitations in
                   Item 2, above, and on other evidence, how
                   plausible is a causal interpretation of the
                   association?

            [Id. at 354 (citing to the Manual at 554).]

      "Once an association has been found between exposure to a particular

agent and development of a specific disease, researchers then consider whether

that 'reflects a true cause-effect relationship.'" Id. at 354 (citing to the Manual




                                                                          A-0387-16T1
                                        7
at 597). In making that assessment, certain factors, known as the Hill criteria

or Hill factors, guide the determination. Ibid.

      Furthermore, the Court clarified that New Jersey courts shall rely upon

the Daubert factors when considering the reliability of the scientific

methodology. Id. at 398-99. Those factors, "pertinent for consideration, but

not dispositive or exhaustive," are:

            1)    Whether the scientific theory can be, or at any
                  time has been, tested;

            2)    Whether the scientific theory has been subjected
                  to peer review and publication, noting that
                  publication is one form of peer review but is not
                  a "sine qua non";

            3)    Whether there is any known or potential rate of
                  error and whether there exist any standards for
                  maintaining or controlling the technique's
                  operation; and

            4)    Whether there does exist a general acceptance in
                  the scientific community about the scientific
                  theory.

            [Id. at 398. Cf. Daubert, 509 U.S. at 593-94 (same list
            of four factors, by which U.S. Supreme Court did "not
            presume to set out a definitive checklist or test").]

      An expert opinion is unreliable unless its proponent can "demonstrate

the soundness of a methodology, both in terms of its approach to reasoning and

to its use of data, from the perspective of others within the relevant scientific

community." Id. at 400.

                                                                         A-0387-16T1
                                        8
      The Court cited to In re: Rezulin Products Liability Litigation, 369 F.

Supp. 2d 398, 425 (S.D.N.Y. 2005), for its admonition against expert reliance

on just selective portions of the body of relevant scientific information.

Accutane, 234 N.J. at 400. Rezulin held that Daubert requires experts at least

to consider contrary evidence. Rezulin, 369 F. Supp. 2d at 425. They must

address "obvious alternative explanations" by explaining "information that

otherwise would tend to cast doubt on" their theories, because an opinion that

"does not acknowledge or account for" such evidence is unreliable. Ibid. The

amount of evidence tending to contradict the expert's theory or conclusions

may be large enough that ignoring it amounts to selectivity as opposed to

adherence to the field's intellectual standards. Id. at 425-26 (citing Kumho,

526 U.S. at 152).     In sum, the question to be answered is "whether the

scientific community would accept the methodology employed by plaintiffs'

experts and would use the underlying facts and data as did plaintiffs'

experts . . . ." Accutane, 234 N.J. at 400.

                                        III.

      We summarize the principles governing epidemiological studies and

their use, and the studies in the hearing record.

      The two main kinds of epidemiological studies are cohort studies and

case-control studies. Manual at 556. A prospective cohort study enrolls a



                                                                      A-0387-16T1
                                         9
study population of exposed and unexposed persons and follows it into the

future, while a retrospective cohort study "constructs" a study population as of

some prior date and follows it "over historical time toward the present." Id. at

557. A prospective cohort study can have the advantage of being better able to

establish "the temporal relationship between exposure and disease." Id. at 558.

       A case-control study starts with a set of "cases" who have been

diagnosed with the disease, assembles a control group of persons without that

diagnosis, and compares them in light of prior exposure to the agent. Id. at

559.    Case-control studies "are particularly useful in the study of rare

diseases," because a cohort study would require "an extremely large group" in

order to contain "a sufficient number of cases for analysis." Id. at 560.

       When multiple epidemiological studies have reached different results

about the existence of an association or its magnitude, a pooled analysis or a

meta-analysis may be performed to determine whether their data would yield

meaningful results if analyzed together.     Id. at 606-07. Care is needed to

account for heterogeneity—the extent to which differences in study design

contribute to a greater degree of variance among the individual studies' results

than would be expected from chance alone. Id. at 607-08.

       The starting proposition of any epidemiological study is that the

association of the agent with the effect in question has occurred by chance,



                                                                            A-0387-16T1
                                       10
without an actual causal relationship. That is called "the null hypothesis." Id.

at 241, 574. The study then proceeds to determine relative risks or odds ratios,

whether they are statistically significant, and the likelihood that the

associations arose by chance if the null hypothesis is true. Id. at 241. A lower

likelihood means a stronger inference that the null hypothesis is not true. Ibid.

      As the Manual repeatedly emphasizes, epidemiological studies are

statistical exercises, and no set of statistical results is capable of establishing

that the null hypothesis is actually true or false. "Probabilities govern the

samples, not the models and hypotheses. The significance level tells us what

is likely to happen when the null hypothesis is correct; it does not tell us the

probability that the hypothesis is true." Id. at 252.

      The calculated association typically is expressed as a relative risk ratio

in cohort studies and as an odds ratio in case-control studies. Id. at 566-69.

They are substantially equivalent for most purposes. Id. at 625; see also id. at

569 n.61. They are often simply called "the association" between the agent

and the effect. The subtle mathematical differences between them are not

germane here, and none of the experts objected to direct comparisons of

relative risk ratios and odds ratios.

      Certain conventions are followed in evaluating the strength of the

inference about causation that a study's results can support. A relative risk or



                                                                          A-0387-16T1
                                        11
odds ratio of 1.0 means that the association is just as likely to arise from

chance regardless of whether the null hypothesis is false or true. Id. at 567-69.

In other words, it establishes the absence of an association in that study. Ibid.

A ratio greater than 1.0 means that an association exists. Ibid.

      Another convention is that the study results, whatever they are, must be

"statistically significant." Id. at 573. The typical standard is to calculate for

statistical significance at the 95% level, id. at 245, 251, which all of the studies

and expert analysis in this case applied. Even when the association is greater

than 1.0, it is not statistically significant unless the entire range of the 95%

"confidence interval" for the association, the range of results that would

contain the true association for the study population 95% of the time if the

study were repeated, is greater than 1.0. Id. at 247, 579-81. In addition, the

value of p, the probability that the data showing a relevant match within the

population occurred by chance rather than from an actual association, must be

sufficiently "small," although the Manual cautions that p tends to decrease as

sample size increases regardless of whether the actual association is "legally or

practically important." Id. at 250-53.

      All the experts in this case agreed on those conventions, and on the need

for a statistically significant association greater than 1.0 before proceeding to

consider the possibility that the association may justify an inference of



                                                                           A-0387-16T1
                                         12
causation. They also accepted the calculations in the studies submitted and

their authors' representations about the existence or lack of statistical

significance. However, for particular studies, the experts sometimes disagreed

on whether the relative risk or odds ratio needed adjustment to mitigate a

weakness in study design, whether the ratio in a particular study was "strong"

or "weak," and more generally, on how far above 1.0 the association needed to

be in order to support the author's inferences.

      The strength of the inference that can be drawn from an epidemiological

study's results is not to be confused with the study's "power." Power is the

likelihood that the study will conclude that the null hypothesis is false when it

actually is false. Id. at 254 n.106, 582. In more practical terms, power is "the

chance that a statistical test will declare an effect when there is an effect to be

declared." Id. at 254. Power reflects both the size of the effect and the size of

the sample.    "Discerning subtle differences requires large samples," while

"small samples may fail to detect substantial differences." Ibid.

      However, the Manual gives no indication of when a sample size may be

considered "small," let alone too small for any particular purpose.           It is

"[c]ommon sense" that the study population needs to be "large enough," and

that enlarging it would allow "a more accurate conclusion and reduce the

chance of random error." Id. at 576. Yet "[t]here is no easy answer" to the



                                                                          A-0387-16T1
                                        13
question of how large the sample size "should" be, because increasing it would

not reduce bias, which is a function of study design. Id. at 246. Furthermore,

"beyond some point, large samples are harder to manage and more vulnerable

to nonsampling error." Ibid.

      Accordingly, in evaluating bias, a study's design must be considered, not

just its size. Id. at 583. Selection bias, recall and other information bias, and

classification bias can exist in both case-control and cohort studies. See id. at

584-90. "Most epidemiologic studies have some degree of bias that may affect

the outcome." Id. at 583. While the bias "can be difficult, if not impossible,"

to identify, ibid., the strength or consistency of the association "may suggest

that a bias, if present, had only limited effect." Id. at 585.

      Similarly, both cohort and case-control studies can have confounders,

which are events or traits that may cause or contribute to the effect in question

independently of the agent being investigated, or conversely, in some

correlation with the agent. Id. at 590-91. The influence of confounders can be

mitigated, or at least estimated, by a statistical sensitivity or multivariate

analysis of the study data and results. Id. at 591-97. One such technique is

stratification, the creation of subgroups by specified criteria such as age or

extent of exposure to the confounder. Id. at 596-97, 628.




                                                                         A-0387-16T1
                                         14
      Both sides agreed that, in evaluating an epidemiological study and its

results, a statistically significant association even after adjustment for bias and

confounders is just the starting point. Accurate rejection of the null hypothesis

does not automatically establish any particular alternative hypothesis.      Id. at

257. The experts here, and the court, relied on the seminal and still highly

influential factors that Sir Austin Bradford Hill proffered on just how an

epidemiological study should be evaluated before its reported statistically

significant association between exposure to an agent and a disease may be

considered support for an inference of a causal relationship. 3

      Hill observed that, for purposes of preventive medicine, "the decisive

question" is whether a change in an environmental factor will alter the

frequency with which the undesirable event in question occurs. Hill at 295. In

other words, a causal relationship must exist, but the extent to which the

relationship's mechanism should also be demonstrated before recommending

action "will depend upon circumstances." Ibid.

3
   These factors appear in the transcription of Hill's address to the Royal
Society of Medicine's Section on Occupational Medicine. Austin Bradford
Hill, The Environment and Disease: Association or Causation? President's
Address, 58 Proceedings of the Royal Society of Medicine 295 (1965),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1898525/pdf/procrsmed00196
-0010.pdf. It is cited here simply as Hill. The Manual recognized Hill's
factors and proceeded to a substantially similar discussion of how to evaluate
an epidemiological study as support for inferring causation. Manual at 598-
603. However, the experts and the court cited only to Hill.


                                                                          A-0387-16T1
                                        15
        Hill named nine factors to consider in evaluating an epidemiological

study for whether it supports an inference of causation. Id. at 295-99. He

emphasized that not all of them are required in every instance, and that no

single factor is mandatory in all instances. Id. at 299. The first factor was the

strength of the association, which needed to be considered in light of all the

possible causes of the undesirable event. Id. at 295-96. A strong association

may be an appropriate threshold when confounders readily come to mind, but

Hill cautioned that confounders should be "easily detectable" before they are

used to preclude an inference of causation about the agent in question. Id. at

296. Indeed, he admonished that "[w]e must not be too ready to dismiss a

cause-and-effect hypothesis merely on the grounds that the observed

association appears to be slight," especially when the event is relatively rare.

Ibid.

        Hill's second factor was consistency of results, with similar results that

were "reached in quite different ways, e.g. prospectively and retrospectively,"

being the most notable. Id. at 296-97. The third was specificity, which again

can be impressive, but cannot be mandated, because "diseases may have more

than one cause," or because an agent might be a cause of several diseases. Id.

at 297. The fourth, a temporal relationship of exposure to the agent preceding

the disease, may pose a question for "diseases of slow development" that might



                                                                          A-0387-16T1
                                        16
somehow cause the behavior or exposure that was initially suspected of

causing the disease. Id. at 297-98. The fifth, a biological gradient, also called

a dose response, can be weighty, although it can only be assessed when it is

possible to "secure some satisfactory quantitative measure of" the relevant

exposure. Id. at 298.

      Hill called his sixth factor, biological plausibility, "a feature I am

convinced we cannot demand" because it "depends upon the biological

knowledge of the day." Ibid. "[T]he association we observe may be one new

to science or medicine and we must not dismiss it too light-heartedly as just

too odd." Ibid. However, Hill's seventh factor, coherence, serves in effect as a

back-stop on not demanding a biologically plausible mechanism of causation,

because it holds that "the cause-and-effect interpretation of our data should not

seriously conflict with the generally known facts of the natural history and

biology of the disease." Ibid.

      Hill believed that his eighth factor, a demonstrated beneficial effect from

taking preventive action against the agent in question, might give the most

support for an inference of causation, although he noted that such evidence

was only "occasionally" available. Id. at 298-99. His ninth and final factor,

analogy to the known causal relationship between another agent and disease,

would sometimes justify taking preventive action on "slighter but similar



                                                                        A-0387-16T1
                                       17
evidence" that the agent in question is analogous in kind and that the disease in

question is analogous in severity. Id. at 299.

      Hill urged his audience, officials responsible for public and occupational

health, to take or decline preventive action only after considering the harm to

be avoided, and also considering the possible "injustice" of the costs or

intrusions that would be imposed from prohibiting exposure to an agent that

did not in fact cause the disease. Id. at 300. The evidence needed to justify

such action could be "relatively slight" or "very strong." Ibid. However, he

ended with an admonition never to require absolute certainty before acting:

                  All scientific work is incomplete - whether it be
            observational or experimental. All scientific work is
            liable to be upset or modified by advancing
            knowledge. That does not confer upon us a freedom
            to ignore the knowledge we already have, or to
            postpone the action that it appears to demand at a
            given time.

            [Ibid.]

      All the above addresses general causation. Plaintiffs and their experts

accepted that epidemiological studies cannot serve as the sole evidence of

"specific causation," the proof that a particular plaintiff's disease developed

because of the nature and extent of her exposure to the agent in question.

However, the Manual, at 608-18, recognizes that epidemiological studies that

support general causation may serve to support a plaintiff's burden of



                                                                         A-0387-16T1
                                       18
proffering sufficient evidence of specific causation to reach a jury, if due

regard is given to the plaintiff's degree of similarity to the study populations in

exposure, development of the disease, and other relevant factors.

      In 2010, the World Health Organization's International Agency for

Research on Cancer (IARC) published volume 93 of IARC Monographs on the

Evaluation of Carcinogenic Risks to Humans, which addressed carbon black,

titanium dioxide, and talc. It concluded that there was "limited evidence" that

perineal4 talc use could cause ovarian cancer.        It noted that "many" case-

control studies found a "modest, but unusually consistent, excess in risk,"

although evidence for dose response was inconsistent, the "impact of bias and

potential confounding could not be ruled out," and "the one cohort study" did

not support an association. Other reservations were the variety in the studies'

definitions of exposure, and the possibility that some of the talc may have

contained independently carcinogenic material, like asbestos.

      On April 1, 2014, the Food and Drug Administration (FDA) issued a

letter in which it denied two petitions to require a warning on consumer talc

products that frequent perineal use increases the risk of ovarian cancer. The

petitions asserted that talc may contain asbestos, that talc is itself a carcinogen,

4
  The expert witnesses treated perineal use and genital use interchangeably.
Any unspecified reference to talc use in the record, including the documentary
evidence, refers to such use.


                                                                           A-0387-16T1
                                        19
and that epidemiological studies established a causal relationship between

genital talc use and ovarian cancer.

      The letter stated that the FDA had the authority to propose a regulation

with such a warning if a petition for it "is supported by [an] adequate scientific

basis on reasonable grounds."          However, after reviewing the petitions,

responsive comments, and "additional scientific information," the FDA found

an absence of evidence that currently marketed talc products might contain

asbestos, and a paucity of evidence that talc itself is carcinogenic. The FDA

further found that the epidemiological studies the petitioners cited were

inconsistent with the ones it located in its own literature searches. It also

found study design flaws, which were the failure to confirm that the talc was

free of asbestos, and the failure of any one study to address all known

confounders including selection and other biases.

      The FDA further noted the absence of a "cogent biological mechanism

by which talc might lead to ovarian cancer," in light of cases of ovarian cancer

that occurred even with no talc exposure, and the lack of evidence for the

"incessant ovulation" and "gonadatropin" hypotheses. It acknowledged that

the potential of particles like talc "to migrate from the perineum and vagina to

the peritoneal cavity is indisputable," which made it "plausible" that perineal

talc could migrate to the ovaries and "elicit a foreign body type reaction and



                                                                         A-0387-16T1
                                         20
inflammatory responses that . . . may progress to epithelial cancers." The "best

evidence for an association or causal relationship" was the epidemiological

studies reporting such results, and "the growing body of evidence to support a

possible association between genital talc exposure and serous ovarian cancer is

difficult to dismiss." Nonetheless, the absence of "conclusive evidence of a

causal association" between perineal talc use and ovarian cancer meant that the

evidence was insufficient for the FDA "to require as definitive a warning as

you are seeking."

      As of August 8, 2016, the version for healthcare professionals of the

"PDQ" summary titled "Ovarian, Fallopian Tube, and Primary Peritoneal

Cancer Prevention," at the website of the National Cancer Institute (NCI)

provided an overview of those cancers and possible risk factors. It cited many

studies, including some of those in the next part of this opinion. It stated

estimates for 2016 of 22,280 new diagnosed cases of ovarian cancer and

14,240 deaths from the disease. As of 2012, the "population lifetime risks"

were 1.3% for developing the disease and 0.97% for dying from it. Both

figures reflected small but statistically significant decreases during the

preceding ten to twenty-five years.

      The NCI website focused on epithelial ovarian cancer because it is the

most common type. Epithelial cancer comprises the histological subtypes of



                                                                        A-0387-16T1
                                      21
serous, mucinous, endometrioid, and clear cell.           Those subtypes are

"heterogeneous," which suggested that they might arise by "different

molecular pathways." Overall, ovarian cancer "is a rare cancer," so if the

association of a risk factor with a particular subtype is "moderate," the ability

of epidemiological studies to detect it may be "limited" due to sample size and

statistical power.

      The website characterized risk factors for ovarian cancer as having

"adequate evidence" or "inadequate evidence" of an association with an

increased or decreased risk of the disease. The evidence was adequate for an

increase in risk from obesity and for hormone or hormone replacement

therapy, and for a decrease in risk from oral contraceptives, injectable

contraceptives, tubal ligation, and breast-feeding. Inconsistent study results

meant that evidence was inadequate for a decrease in risk from aspirin and

nonsteroidal anti-inflammatory drugs (NSAIDs), as well as for an increase in

risk from smoking or perineal talc exposure.

      On January 4, 2019, after these appeals were filed, that section of the

NCI website was updated. https://www.cancer.gov/types/ovarian/hp/ovarian-

prevention-pdq. Although there were several minor changes, the conclusions

and the characterizations of the state of the evidence remained the same. The

only change germane to this case was the discussion of a May 2016 case-



                                                                         A-0387-16T1
                                       22
control study, which was in the record below but not cited by any expert or the

court.     Ibid.    That study, by Joellen Schildkraut and others, Association

between Baby Powder Use and Ovarian Cancer in African Americans, 25:10

Cancer Epidem., Biomarkers & Prevention 1411, 1414-15 (2016), comprised

584 cases and 745 controls and found a statistically significant association

between genital powder use and the risk of epithelial ovarian cancer. It also

found a dose response when study subjects who had ever used talc genitally

were compared to subjects who never used it in any manner ("ever user" or

"ever use" versus "never user" or "never use"), as well as for daily genital use

versus less frequent use. Ibid. The authors considered the results consistent

with the causation theory of talc-induced "localized chronic inflammation in

the ovary." Id. at 1416. Notwithstanding the addition of that study, all of that

section of the NCI website's conclusions and characterizations of the state of

the evidence remained the same.

         The judge asked the parties to submit the relevant scientific studies and

articles cited in their experts' reports or that their experts' testimony would

reference. All of the cited studies and articles were published, and neither the

court nor any of the experts questioned the merits of their pre-publication

selection or review. The relevant ones are summarized here. The court did not

criticize any of the studies for having an unsound methodology, for misstating



                                                                          A-0387-16T1
                                         23
results, or for failing to consider bias and confounding influences, and it

accordingly did not find that the relevant scientific community would consider

them unsusceptible of appropriate reliance.

      In 1982, Cramer and coauthors published Ovarian Cancer and Talc, 50:2

Cancer 372 (1982), which purported to be the first epidemiological study of

talc and ovarian cancer. 5 It was a hospital-based case-control study. The

controls were matched to the cases by residence, race, and age. The controls

also had to confirm that they still had at least one ovary.           The only

classification of talc use was "regular," with no indication of duration or

frequency.

      For cases who used talc on both the perineum and on sanitary napkins

compared to never users, the relative risk was 3.28, and it was statistically

significant. For all cases, meaning those who used talc in both of those ways

or just one, the relative risk compared to never users was 1.92 and still

statistically significant. For cases who used talc in only one of those ways, the

relative risk of 1.55 was of "borderline" statistical significance. Menstrual

history was too homogenous to be a confounder, and adjustments for



5
  Most subsequent references herein to a particular study will be by the lead
author's name and the date, for example, "Cramer's 1982 study," or "Cramer
1982" in a parenthetical.


                                                                        A-0387-16T1
                                       24
hysterectomy, tubal ligation, parity, 6 and oral contraceptive use did not change

the significance of the results.

      The authors stated that the link of talc to ovarian cancer was predicated

on an analogy to the role of asbestos in mesothelioma, and thus required talc to

be able to migrate to "the pelvic cavity," which had been implied by findings

of talc particles "embedded in normal and abnormal ovaries."                  They

hypothesized that talc on the ovarian surface could enter an ovary during the

foreign body entrapment of ovarian surface epithelium in the inclusion cysts

that can form after ovulation, which is the eruption of an ovum through its

follicle for travel via the fallopian tube from inside the ovary to the uterus.

Alternatively, talc on the ovarian surface might stimulate the entrapment of

surface epithelium even between ovulations. The authors concluded that, due

to "the histologic and clinical diversity of ovarian cancer, talc exposure is

unlikely to be the only cause," and the interaction of perineal talc exposure

with other aspects of reproductive tract function merited further study.

      In 1989, Bernard Harlow and Noel Weiss published A Case-Control

Study of Borderline Ovarian Tumors, The Influence of Perineal Exposure to

Talc, 130:2 Am. J. Epidem. 390 (1989).        It was a population-based case-


6
   "Parity" means having had a viable pregnancy, even if it did not result in a
live birth. Not having had such pregnancies is called null parity or nulliparity.


                                                                           A-0387-16T1
                                       25
control study prompted by the "marked differences" in age and survival rates

between patients whose epithelial ovarian tumors were borderline and those

whose tumors were malignant. 7 The authors looked for differences in how the

tumors developed, including the possible influence of perineal talc exposure.

The only statistically significant association was with the use of "deodorizing

powder," which was different from "baby powder" because the labels named

"deodorizing substances and a variety of other free and bonded silicas" other

than talc that were "potentially high in absestiform fibers." The authors were

cautious about the implications for talc itself.

      In 1997, Stella Chang and Harvey Risch published Perineal Talc

Exposure and Risk of Ovarian Carcinoma, 79:12 Cancer 2396 (1997). It was a

population-based case-control study in metropolitan Toronto, with 450 cases

of borderline or invasive ovarian cancers and 564 controls. Controls were

matched with cases by age group, and the analysis also considered as

confounders the risk factors of oral contraceptive use, parity, breastfeeding,

tubal ligation or hysterectomy, and family history of ovarian or breast cancer,

which varied between the cases and controls as anticipated. The study found

an "elevated" risk for both borderline and invasive ovarian cancer, but it was


7
  Borderline tumors are also called low-grade because they have low potential
to become invasive and thus malignant.


                                                                       A-0387-16T1
                                        26
statistically significant only for invasive cancer, and there was a marginally

significant association with the duration of talc use, but not with frequency.

      That study discussed two biological mechanisms, which had been

postulated but not yet demonstrated, in which talc that migrated to the ovary

could be a cause of ovarian cancer. One was talc's entrapment by inclusion

cysts of ovarian epithelium during ovulation, while the other was talc's

stimulation of entrapment of the surface epithelium, a phenomenon that had

already been shown to be caused by "incessant ovulation."              The authors

observed that those mechanisms would be consistent with the author's own

results, as well as with the results published in 1961 and 1971 by G.E. Egli and

M. Newton in Transport of Carbon Particles in the Human Female

Reproductive Tract, 12 Fertility & Sterility 151 (1961), and by W.J. Henderson

and coauthors in 1971 in Talc and Carcinoma of the Ovary and Cervix, 78 J.

Obstets. & Gyn. Br. Commw. 266 (1971), about finding talc particles in

approximately seventy-five percent of examined ovarian tumors, and the

results published in 1961 about the ability of nonmotile and inert carbon

particles deposited in the vagina to migrate to the fallopian tubes.

      In 1999, Cramer and coauthors published their population-based case-

control study, Genital Talc Exposure and Risk of Ovarian Cancer, 81 Int'l J.

Cancer 351 (1999). They noted the study subjects' age at first talc use and



                                                                           A-0387-16T1
                                        27
their frequency and total years of use. The tumor subtypes of the cases were

identified as serous, mucinous, endometrioid, clear cell, and other.        They

adjusted the results for age, parity, oral contraceptive use, obesity, family

history of breast or ovarian cancer, tubal ligation, and the study location,

which was eastern Massachusetts and New Hampshire.               They found a

statistically significant association of epithelial ovarian cancer with perineal

talc exposure, whether by direct application or by transfer from talc applied to

underwear or sanitary napkins.     The association was most pronounced for

invasive serous cancer and least pronounced for mucinous cancer. That study

found a statistically significant dose-response trend when both cases and

controls were considered together, but not when cases alone were considered.

The study noted the difficulty of quantifying the amount of talc used in one

application, and of correlating use to the times when the reproductive tract was

open or closed.

      The study further stated that the statistically significant association of

talc use with ovarian cancer was consistent with the results of four other recent

case-control studies, including Chang's. The nature of the results of that study

and those other four, including the variation according to tumor histologi cal

subtype, suggested little confounding from recall bias, or from age, parity, or

oral contraceptive use.   It concluded that foreign body entrapment of talc



                                                                         A-0387-16T1
                                       28
"appears able to induce histologic changes that are similar to those of asbestos,

at least in the lungs," and that it was accordingly a plausible, although

unestablished, mechanism of causation.

      In 1999, Roberta Ness published a literature study, Possible Role of

Ovarian Epithelial Inflammation in Ovarian Cancer, 91:17 J. Nat'l Cancer

Inst., 1459 (1999). It was prompted by the observation that the hypotheses of

causation by "excess" ovulation or by excessive gonadotropin and estrogen

seemed to be incomplete explanations. Other studies suggested an association

with epithelial inflammation, which could be caused by exposure to asbestos

or talc, by endometriosis, or by pelvic inflammatory disease. Ness considered

only epithelial tumors because they represented approximately ninety percent

of all cases, and she did not distinguish between invasive and noninvasive

tumors because they had similar risk factors.

      The twelve epidemiologic studies of talc and ovarian cancer that she

reviewed mostly found a significant association of perineal talc use with

ovarian cancer, although some of them also found a dose response while others

did not. She concluded that the consistent result of an association "in a series

of well-conducted studies of varying design suggests" that talc use could

"enhance" epithelial inflammation and thus promote cancer. However, Ness

did not find any studies about the use of NSAIDs and ovarian cancer that



                                                                         A-0387-16T1
                                       29
showed a statistically significant protective effect, or the lack of one, from

their presumed anti-inflammatory effects.      She concluded that much more

study was needed to determine whether inflammation was a "central" element

in ovarian cancer.

      In 2000, Ness and coauthors published Factors Related to Inflammation

of the Ovarian Epithelium and Risk of Ovarian Cancer, 11:2 Epidem. 111

(2000), a hospital-based case-control study of women diagnosed between 1994

and 1998 with borderline or invasive epithelial ovarian tumors. They found

associations between ovarian cancer and several causes of inflammation,

including talc use, as well as protective effects from agents like oral

contraceptives that reduce inflammation. The association with talc use was

statistically significant for all manner of direct use on the body, although when

use on "genital/rectal and feet" was stratified by duration, the associations had

somewhat weaker confidence intervals, and the association became statistically

insignificant for one of the duration periods, namely, the period of five to nine

years of such use.

      Also in 2000, Dorota Gertig and coauthors published Prospective Study

of Talc Use and Ovarian Cancer, 92:3 J. Nat'l Cancer Inst. 249 (2000). It used

data from the Nurses' Health Study (NHS), a cohort study that was begun in

1976 with the enrollment of 121,700 female registered nurses in the United



                                                                         A-0387-16T1
                                       30
States aged thirty to thirty-five years. In 1982, the subjects were asked to

report whether they had ever used talc, whether they used it daily or weekly,

and whether they used it perineally. A study cohort of 78,630 women was

formed. Other factors, asked biennially, were oral contraceptive use, tubal

ligation, and parity; family history of ovarian cancer was not asked until 1992.

Additional   questions    addressed   breastfeeding,   age   at   menarche     and

menopause, and obesity.

      From 1982 through June 1996, 307 cases of epithelial ovarian cancer

were diagnosed in the study cohort. That study found a statistically significant

association of 1.4, which it called a "modest elevation in risk," for ever users

of talc and serous invasive ovarian cancer, but not for any other subtype of

ovarian cancer. It further noted that the results "provide little support for any

substantial association between perineal talc use and ovarian cancer risk." The

study stated that tubal ligation did not affect the relative risk, which argued

against the hypothesis that migration of talc through the fallopian tubes played

a role in ovarian cancer, although it noted that the number of cases who had

had tubal ligation was small.

      The authors asserted that theirs was the first prospective study of talc use

and ovarian cancer, and that being a prospective study eliminated recall bias

and reduced selection bias. Conversely, they admitted the handicap of not



                                                                         A-0387-16T1
                                       31
knowing the study cohort's ages at first talc use or their duration of talc use,

which may have been a reason for the absence of a dose response. In addition,

the "relatively short follow-up period may be inadequate to detect an

association if the latency for development of ovarian cancer is more than 15

years."

      In 2003, Michael Huncharek and coauthors published               Perineal

Application of Cosmetic Talc and Risk of Invasive Epithelial Ovarian Cancer:

A Meta-analysis of 11,933 Subjects from Sixteen Observational Studies , 23

Anticancer Research 1995 (2003).           It was a meta-analysis of sixteen

observational studies about the association between ever perineal talc use and

invasive epithelial ovarian cancer. The result was a statistically significant

relative risk of 1.33.

      However, the lack of a "clear" dose response prompted the authors to

observe that the hospital-based studies showed a lower relative risk of 1.19

that was not statistically significant, while the population-based studies

showed a higher relative risk of 1.38 that was statistically significant. They

found that the difference suggested that the nominally stronger asso ciation for

the latter reflected selection bias or uncontrolled confounding rather than a

true risk.




                                                                        A-0387-16T1
                                      32
      In 2004, Paul Mills and coauthors published Perineal Talc Exposure and

Epithelial Ovarian Cancer Risk in the Central Valley of California, 12 Int'l J.

Cancer 458 (2004), a population-based case-control study of epithelial ovarian

cancer that included questions about the frequency, duration, and particular

years of perineal talc use. The odds ratio for ever users versus never users was

1.37 and statistically significant, but there was no dose response. The results

differed by histological subtype, as in Gertig's study, and the highest odds

ratio, 1.77 was for serous invasive tumors.        The authors described the

inflammation hypothesis as positing that inflammation produces oxidants that

damage DNA, specifically the tumor suppressor genes, and that inflammation

also reduces cytokine production with the possible result of altering cell

growth and inhibiting apoptosis, which is the genetically regulated process by

which a normal cell recognizes that it is damaged or senescent and proceeds to

destroy itself. However, they noted the paucity of evidence to support the

hypothesis as a cause of ovarian cancer.

      In 2007, Cramer, John Godleski, and coauthors published Presence of

Talc in Pelvic Lymph Nodes of a Woman With Ovarian Cancer and Long -

Term Genital Exposure to Cosmetic Talc, 110:2:2 Obstets. & Gyn. 498 (2007),

a case study of tissue samples, including lymph node samples, from a sixty -

eight-year-old woman with serous ovarian cancer who had reported thirty



                                                                        A-0387-16T1
                                      33
years of daily perineal talc use. Contamination from the study itself was ruled

out as a source because the talc was found within macrophages in the tissue

sample.

      The authors stated that talc found in the lymph nodes supported new

ways to think of talc's possible role in causing ovarian cancer. One would be

inducement of an inflammatory reaction from deposition on the ovary.

Another would be that chronic inflammation caused by talc in other parts of

the reproductive tract, not just the ovaries, could cause a systemic decrease in

the immune system's production of the antibodies to the MUC-1 protein whose

overexpression is a feature of ovarian cancer.

      Also in 2007, Amber Buz'Zard and Benjamin Lau published Pycogenol

Reduces Talc-Induced Neoplastic Transformation in Human Ovarian Cell

Cultures, 21 Phytotherapy Research 579 (2007), about their in vitro testing of

a proprietary preparation of bioflavonoid derivatives of pine bark on ovarian

tissue. They tested it on normal ovarian cells and nonepithelial ovarian tumor

cells, as well as on polymorphonuclear neutrophils, a kind of immune system

cell. They found that treating the cells just with talc increased the proliferation

of precancerous cells, induced cellular transformations, and increased the

generation of reactive oxygen species. All of those effects increased with

length of exposure and dosage. However, when treatment of the cells with



                                                                          A-0387-16T1
                                        34
their test preparation of the bioflavonoid derivatives preceded treatment of the

cells with talc, their preparation "inhibited" the increase in cell proliferation,

"decreased the number of transformed colonies," and decreased the generation

of reactive oxygen species. 8 They concluded that the results "suggest that talc

may contribute to ovarian neoplastic transformation."

      In 2008, Hilde Langseth and coauthors published Perineal Use of Talc

and Risk of Ovarian Cancer, 62 J. Epidem. & Cmty. Health 358 (2008), a

pooled analysis of twenty case-control studies and one cohort study. They

found that the fourteen population-based case-control studies showed an

association of perineal talc use with ovarian cancer, of which ten were

statistically significant, while the six hospital-based case-control studies

showed associations that were not statistically significant. The cohort study

showed no association. The cohort study and three of the four case -control

studies that reported results by subtype gave "hints of higher risks of serous

tumours related to talc exposure." While there was an overall association of

talc use with ovarian cancer, the absence of an association in the cohort study

and the absence of a "clear" dose response meant that the evidence to date was

insufficient to "establish a causal association." However, the authors noted


8
  As related in the next part of this opinion, Cramer's report, and Omiecinski's
report and testimony, explained the relevance of reactive oxygen species.


                                                                         A-0387-16T1
                                       35
that the absence of a dose response could reflect "the crudeness of the

exposure metric used," and they recommended additional studies with refined

metrics, as well as better differentiation between talc products that contain

asbestos and those that do not.

      In 2009, Margaret Gates and coauthors published Risk Factors for

Epithelial Ovarian Cancer by Histologic Subtype, 2010:171:1 Am. J. Epidem.

45 (2009), another prospective cohort study that relied on the NHS data. For a

number of risk factors, they found that the factor's association with ovarian

cancer varied according to whether the cancer's histological subtype was

serous invasive, endometrioid, or mucinous, which may reflect the evidence

that each subtype resembles a different kind of nondiseased tissue, or

differences between the study populations in the distribution of cancer

subtypes among the cases. In any event, talc use did not have a statistically

significant association with any subtype.

      In 2013, Kathryn Terry and coauthors published Genital Powder Use and

Risk of Ovarian Cancer:       A Pooled Analysis of 8,525 Cases and 9,859

Controls, 6:8 Cancer Prev. Research 811 (2013). Their analysis pooled the

data from eight previous population-based case-control studies to estimate the

association between lifetime talc exposure and ovarian cancer by histological

subtype. There were 8525 cases of ovarian, fallopian, or peritoneal cancer and



                                                                      A-0387-16T1
                                      36
9859 controls. Harmonization was needed for the data on the frequency and

duration of genital talc use, but not for the data on the other potential risk

factors or confounders, which included oral contraceptive use, parity, tubal

ligation, obesity, age, race, and ethnicity.

      The association of talc use with ovarian cancer was "stronger" for

women who were obese than for those who were not, whereas there was no

"significant" difference in the association for women who differed in parity or

menopausal status, or in having endometriosis, tubal ligation, or a

hysterectomy.    There were likewise no differences in the association for

women who started using talc after 1951, after 1961, or after 1971, although

the association was somewhat lower but still statistically significant for those

who started using talc earlier.

      The study related that the histological subtypes of ovarian cancer were

serous, endometrioid, mucinous, and clear cell; that tumors could be borderline

or invasive; and that the most common subtype was serous invasive. Past

studies showed that serous invasive had the strongest association with talc use.

The authors noted that the only subtypes not showing a statistically significant

association were mucinous borderline and mucinous invasive, which could

have reflected either the relatively small number of tumors of those subtypes

or some biological reason involving their molecular characteristics.



                                                                        A-0387-16T1
                                         37
      The study further reported that most of the increased risk appeared just

from comparing "ever regular use to never use." The absence of a correlation

between an increase in talc use and an increase in risk implied the absence of a

dose response, which is considered an indicator of biologic plausibility.

However, the lack of consistent evidence for dose response could also reflect

"the difficulty inherent in accurate recollection of specific details of frequency

and duration of genital-powder use," the different amounts of talc and other

ingredients in various product formulations, or the possibility that "a modest

exposure may be sufficient to increase cancer risk."        Overall, the authors

concluded that "genital powder use" was associated with a "small-to-moderate

increase in risk of most histological subtypes of epithelial ovarian cancer."

      In 2014, Serena Houghton and coauthors published Perineal Powder Use

and Risk of Ovarian Cancer, 106:9 J. Nat'l Cancer Inst. dju2089 (2014), a

prospective cohort study that used data from the Women's Health Initiative

cohort study (WHI). No statistically significant association was seen for ever

use versus never use, or for increasing duration of use, even when stratified by

age or tubal ligation status. However, the study had data only on the duration

of use, not on frequency.


9
   This journal uses codes like "dju" and "djt" to locate articles, as the
pagination of each article in this journal starts at 1.


                                                                         A-0387-16T1
                                       38
      Also in 2014, Britton Trabert, Ness, and coauthors published Aspirin,

Nonaspirin Nonsteroidal Anti-inflammatory Drug, and Acetaminophen Use

and Risk of Invasive Epithelial Ovarian Cancer: A Pooled Analysis in the

Ovarian Cancer Association, 106:2 J. Nat'l Cancer Inst. djt431 (2014), a meta-

analysis of population-based case-control studies. They concluded that aspirin

had a statistically significant inverse relationship with invasive epithelial

ovarian cancer, but that other NSAIDs and acetaminophen did not. The results

were substantially similar for high-grade ovarian tumors of all histological

subtypes, and also for borderline serous tumors. They considered their results

to be general rather than specific support for the hypothesis that inflammation

played a role in ovarian cancer, because "[t]he pharmacological effects of

NSAIDs that lead to reduced risks of cancer or improve cancer prognosis are

not well understood and may differ by cancer site."

      Later in 2014, Trabert and coauthors (not including Ness) published Pre-

diagnostic Serum Levels of Inflammation Markers and Risk of Ovarian Cance r

in the Prostate, Lung, Colorectal and Ovarian Cancer (PLCO) Screening Trial ,

135:2 Gynec. Oncol. 297 (2014). It was a prospective case-control study that

took advantage of the collection of blood samples from participants in a

screening trial for those four kinds of cancer to look for an association between

the level of numerous chemical markers of inflammation and a subsequent



                                                                        A-0387-16T1
                                       39
increased risk of ovarian cancer. The authors discussed human and animal

studies that provided evidence of how both inflammation connected to

ovulation and other inflammatory processes may play a role in ovarian cancer,

including the possibility that some ovarian cancers, notably the subtype of

serous invasive, could arise from inflammation of the fallopian tubes or of

endometriotic lesions as well as of the ovaries themselves.

      After statistical analysis to correct for the influence of obesity, parity,

hormone therapy, oral contraceptive use, aspirin or ibuprofen use, and family

history of ovarian or breast cancer, the authors reported evidence of an

association with ovarian cancer that was statistically significant for two

markers and equivocal for several others.      They saw the study as having

limited power to detect associations for most subtypes of ovarian cancer, but

as yielding "compelling" evidence of an association between several

inflammation markers and serous ovarian cancer. Some of the inflammation

markers were associated with other cancers, so they noted the need for

additional research to identify particular markers with particular cancers, and

to correlate the level of such markers in the blood with their level at the sites

where inflammation could lead to ovarian cancer.

      The record contains the abstract of Does Talc Exposure Cause Ovarian

Cancer?, 25 Int'l J. Gyn. Cancer 51 (2015), which Ness published in 2015.



                                                                         A-0387-16T1
                                       40
The abstract called the underlying study a "formal systematic analysis of talc

use and ovarian cancer," based on numerous case-control and cohort

epidemiological studies, meta-analyses, and "basic science studies," which

were "reviewed and graded for quality." Ness conducted analyses on the data

in the aggregate and also by histological subtype, in line with the Hill factors.

She concluded that those studies "suggest that talc use causes ovarian cancer,"

because "almost all [of the] well-designed studies" showed that talc use

increased the risk of ovarian cancer by thirty to eighty percent, which she

distilled to an "attributable risk" of twenty-nine percent. The association was

"more specific" for serous ovarian cancer. She noted that the studies that

addressed dose response found it to exist for both duration and frequency of

exposure.

      The abstract stated that systematic bias could be "excluded" because the

nature of the studies minimized recall and selection bias, and because they

conducted multiple assessments of other risk factors for ovarian cancer. It

declared inflammation to be "a plausible biological mechanism" because it was

"known to cause other epithelial cancers."

      In 2016, Cramer and coauthors published The Association Between Talc

Use and Ovarian Cancer, A Retrospective Case-Control Study in Two US

States, 27:3 Epidem. 334 (2016), about the population-based case-control



                                                                        A-0387-16T1
                                       41
study mentioned above of 2041 cases and 2100 controls in eastern

Massachusetts and New Hampshire. 10 That study had three consecutive five-

year enrollment periods between 1992 and 2008, and this study purported to be

the first to address the data from all three periods. The 1999 Cramer study had

addressed only data from the first period, while the 2008 Gates study

combined data from the second period with NHS data, and the 2013 Terry

study combined data from the third period with data from several other studies.

      The authors noted that the subjects reported age at first use, years of use,

uses per month, and whether the application was perineal, on another body

area, or on an item that touched the body. Only perineal use, either alone or

with additional forms of use, had an odds ratio greater than 1.0 for epithelial

ovarian cancer, and it was statistically significant. For those users, the overall

results were the statistically significant odds ratio of 1.33, with a trend of

increasing risk for increased frequency of talc use, but not for increased

duration. For cases with more than twenty-four years of perineal use, the

association was stronger for the histological subtypes of borderline serous,

borderline mucinous, invasive serous, and invasive endometrioid.


10
    The record contains the 2015 prepublication version. The published version,
which is no different, is available at https://www.researchgate.net/publication/
5512175_Perineal_use_of_talc_and_risk_of_ovarian_cancer. The 2015 version
is the one that Cramer cited in his expert report.


                                                                         A-0387-16T1
                                       42
      While the genital talc users were more likely to be older, heavier,

asthmatic, and regular users of analgesics, sensitivity analysis by logistic

regression and other methods showed that none of those factors was a

confounder. The authors applied what they called the convention of regarding

a factor to be a confounder only if adjusting for it changes the odds ratio by ten

percent in either direction.

      The authors called their results consistent with the 2013 Terry pooled

analysis. They addressed the possibility of recall bias by applying a sensitivity

analysis.   In the absence of external records to verify the study subjects'

reported use or nonuse of talc, which they would have used to perform that

analysis, they used a surrogate analysis, namely, the sensitivity analysis of

alcohol use in the NHS evaluation of alcohol use and breast cancer, in which

retrospective recall could be compared to verifiable prospective data. The rate

of accurate recall was found to have been ninety-one percent, meaning a nine

percent misclassification rate.     The authors noted that twice as much

misclassification of talc use, or a rate of eighteen percent, would have been

required for their observed odds ratio to lose statistical significance. They

then discussed several reasons that made their odds ratio less likely than that to

result from recall bias. Those reasons were the greater likelihood of accurate

recall of ever using talc as opposed to remembering the specific degree of use,



                                                                         A-0387-16T1
                                       43
and the tendency of recent studies to show lower odds ratios than older studies

did, notwithstanding the increase over time in publicity about the possible

association of talc with ovarian cancer.

      The authors of that 2016 study found that the dose response was "more

apparent" for cases who were premenopausal or who were "heavier or

postmenopausal users" of hormone-replacement therapy when diagnosed.

Other factors in premenopausal women, including weight, breastfeeding, and

alcohol use, may also have been "effect modifiers" rather than just

confounders because they tended to alter estrogen levels, which "may have

multiple effects on immune cells," such as causing macrophages to scavenge

particulates like talc that they would otherwise disregard.     Those women

comprised the categories that showed more of a dose response, so the

possibility that those factors had multiple effects that might make the immune

system overly responsive to talc, combined with the documented ability of talc

to migrate to the upper reproductive tract, suggested that "a framework"

existed for positing a mechanism "involving chronic inflammation" by which

talc at least promoted ovarian cancer.

      The authors acknowledged the novelty of finding no association between

ovarian cancer and perineal talc use by postmenopausal women who were not

receiving hormone replacement therapy.        However, the WHI study, which



                                                                       A-0387-16T1
                                         44
enrolled only postmenopausal women, concluded that hormone replacement

therapy was just a confounder, not an effect modifier. The authors of that

study did not see the WHI study as disproving the possibility that altered

estrogen levels could be an event modifier in premenopausal women, so they

did not see it as discrediting their suggestion that the combined agency of

altered estrogen levels and talc use could cause chronic inflammation that

facilitated the development of ovarian cancer.

                                      IV.

      We now turn to the discussion of plaintiffs' experts, their reports, and

testimony.

      A.     Daniel Cramer. At the time of the Rule 104 hearing, Cramer was a

professor of obstetrics, gynecology, and reproductive biology at Harvard

Medical School, as well as a professor of epidemiology at Harvard's T.H. Chan

School of Public Health.    He headed a research division of obstetric and

gynecological epidemiology with a particular focus on ovarian cancer. He had

performed epidemiological research for more than thirty years, co-authored

many published scientific articles on environmental and genetic causes of

ovarian cancer, authored several chapters in books on oncology and

epidemiology, and authored or co-authored several publicly presented abstracts

on epidemiological studies of ovarian cancer.



                                                                      A-0387-16T1
                                      45
      Cramer's February 1, 2016, expert report on general and specific

causation for Carl cited 101 published studies, including his own earlier

studies.   One was a 1996 study by Debra Heller and others that found

cancerous human ovarian and uterine tissue samples to contain "birefringent"

particles that could have been talc. 11      Cramer's own 1982 epidemiological

study, a population-based case-control study, was the first to find a statistically

significant association between perineal talc use and epithelial ovarian cancer.

Cramer cited twenty-five additional published studies through 2014 of talc and

ovarian cancer; all of them found an association, and in twelve of them the risk

was statistically significant.

      Cramer also cited two meta-analyses, by Gates in 2008 and Terry in

2013, of previously published data that found a significantly increased risk for

ovarian cancer from talc use. He explained that a meta-analysis was "more

powerful" and provided "a more precise estimate of the association" because

the ninety-five percent confidence interval was narrower for that combined

assessment than in the underlying studies individually.

      Cramer was aware of five meta-analyses on talc and ovarian cancer,

including his own from 1999, Huncharek's in 2003, and Langseth's in 2008 in

11
   Debra Heller and others, The Relationship Between Perineal Cosmetic Talc
Usage and Ovarian Talc Particle Burden, 174:5 Am. J. Obstets. & Gyn. 1507
(1996).


                                                                          A-0387-16T1
                                        46
connection with an IARC review. He described the studies that each one

incorporated and related that each of those meta-analyses found a statistically

significant association.    He also described minor issues in some of the

underlying studies concerning the distinction between perineal use of talc and

other uses, or combined use, before opining that adjusting the odds ratios in

those studies to conform better to a model comparing subjects who were

perineal ever users versus perineal never users would have had little effect on

any of the results.

      In addition, Cramer performed a new meta-analysis on the entire body of

data in the studies and meta-analyses that he had related.       There was no

significant heterogeneity among them, even though two of the studies were

cohort studies while the others were case-control studies. The "summary"

odds ratios for the risk of ovarian cancer between ever use subjects and never

use subjects was 1.29, and it was statistically significant.

      Cramer then discussed the Hill factors for an association to support an

inference of causation. He opined that the result of a statistically significant

association was consistent in studies in the United States, Canada, England,

China, and Australia, which established geographical and ethnic diversity of

the study populations.     The results were also consistent between the case -




                                                                        A-0387-16T1
                                        47
control studies that were hospital-based and population-based, and there was

no significant heterogeneity among them.

      Cramer noted that some researchers had called the tendency of cohort

studies to report a lower odds ratio for talc and ovarian cancer than in the case -

control studies a sign that the case-control studies had recall or reporting

shortcomings. He disagreed, on the ground that one would expect more recall

or reporting bias in the more recent studies, due to increased publicity about

the potential link between talc use and ovarian cancer, yet the odds ratios in

the recent case-control studies were not higher than in the earlier ones. He

believed instead that neither cases nor controls were likely to be inaccurate

about "daily or weekly use of talc carried on for decades[,] which is where the

risk for ovarian cancer from talc use lies."

      Cramer also mentioned selection bias, which he described as the

possibility that the exposure history of the cases or the controls was not

representative of the portion of the general population that the study intended

to address.    He explained that "significant correlations" in the reported

response rates between cases and controls would suggest selection bias, and

that his 2016 meta-analysis did not find any.

      Cramer noted that confounding can occur in both case-control and cohort

studies. He observed that most talc studies adjusted for age and known risk



                                                                          A-0387-16T1
                                        48
factors, including parity and oral contraceptive use. Some studies, including

his own 2016 study, had odds ratios that remained significant after adjustment

for obesity. Indeed, Cramer's latest study did not find that obesity or any of

twenty-three other potential confounders changed the crude odds ratio by as

much as ten percent, the conventional threshold for a confounder.                 As

additional confirmation, Cramer cited a study, published by John Whysner i n

2000, as finding no evidence that potential confounders increased the risk of

ovarian cancer for women who had used cornstarch instead of talc.

      As for the strength of the association, Cramer explained that Hill stated

that an odds ratio of less than 2.0 can be strong enough to indicate causality as

long as the association did not arise from bias, confounding, or random error.

Cramer cited genome association studies that were analogous to the meta-

analyses of talc and ovarian cancer in the number and heterogeneity of study

subjects, and he stated that their authors inferred causation on statistical results

comparable to those in his own studies. On those bases, he opined that an

odds ratio of 1.3 was strong enough to support an inference of causation.

      Cramer opined that questions about dose response required information

about the frequency and duration of talc use. He acknowledged the difficulties

arising from the lack of a standard measure for the amount of talc used in a

perineal application, the amount entering the body, and the amount reaching



                                                                           A-0387-16T1
                                        49
the upper reproductive tract. Nonetheless, "larger and more recent case control

studies" that he cited, including his own from 2015, showed a dose response

according to the estimated number of applications, especially when the

analysis was limited to users, or to subjects whose upper reproductive tracts

were open to particulate transmission.

      For biologic credibility, Cramer stated that the association must "make[]

sense in terms of what is known about the biology of the cancer" and about

whether animal or cell-line experiments "support an association." He cited

several studies as proving that talc particles can migrate as far as the ovaries.

After describing the theory in his first paper that talc particles can "cause

changes predisposing to ovarian cancer," he cited Buz'Zard's 2007 study for its

finding that talc-induced changes in ovarian cell proliferation that were

"indicative of malignancy" could be increased by anti-inflammatory agents,

and he noted that the finding suggested "a role" in ovarian cancer for the

reactive oxygen species that are part of the response when inflammation

stimulates the immune system into action.

      Cramer's most recent theory relied on a model in which chronic

inflammation in the upper reproductive tract blunted the immune system's

production of the antibodies that respond to the class of cellular-surface

proteins called mucins, which include the molecular markers of ovarian



                                                                        A-0387-16T1
                                         50
cancer.   When the immune system is functioning normally, it produces

protective antibodies when those mucins are "over-expressed," which occurs

"during inflammatory, infectious, hormonal, or neoplastic events." He called

ovarian cancer "a mucin secreting cancer," and he opined that the data from

case-control and cohort studies showed that increased levels of anti-mucin

antibodies were associated with decreased risks of ovarian cancer, while

decreased levels of those antibodies were associated with increased risks of

ovarian cancer.

      Cramer further explained that women with ovarian cancer and long-term

talc use had blood-test results before the start of cancer treatment that

indicated chronic inflammation. He then opined that long-term talc use could

cause chronic inflammation in pelvic lymph nodes, that the immune system's

response to such chronic inflammation would eventually fatigue it, and that the

fatigue would blunt the immune response to the over-production of mucin in

the ovaries and allow cancer to develop.

      Cramer noted the 2014 statement by the NCI that the results of WHI and

NHS did not support an inference of causation for talc and ovarian cancer. He

observed that WHI enrolled only women of an average age well past that of

menopause, a population that had a lower association between talc use and

ovarian cancer than for premenopausal women, and that it failed to identify



                                                                       A-0387-16T1
                                      51
cohort members who had their ovaries removed during the study period. For

NHS, talc exposure was assessed only upon enrollment and was assumed to

remain constant during the twelve-year study period, despite the likelihood

that nurses would have been aware of the "considerable publicity" about talc

and ovarian cancer and might have reduced their talc use in response.

      Cramer opined that Carl's obesity, nulliparity, and reported frequency

and duration of perineal talc use were the "major factors that could have

contributed to" her ovarian cancer, which was a serous borderline tumor.

Carl's reported talc use amounted to an estimated 5980 applications over

twenty-three years, and Cramer's analysis of "data supplied to the Defense" in

an out-of-state case about perineal talc use as a cause of ovarian cancer yielded

a statistically significant odds ratio of 2.05 for serous borderline tumors in

women with more than 5040 applications. He performed a meta-analysis of

studies about obesity like Carl's and ovarian cancer, and another meta -analysis

of studies about parity and ovarian cancer. The odds ratios that he calculated

were lower than that for talc use like Carl's and ovarian cancer, so he opined

that her talc use was "more likely than not . . . the major cause" of her cancer.

      Cramer explained that Carl had a "very low likelihood" of the BRCA

mutation that can increase the risk of ovarian cancer, based on the absence of a

family history of ovarian cancer and on a study in Ontario from 2001 in which



                                                                          A-0387-16T1
                                        52
none of the cases with borderline ovarian cancer had that mutation. She had

used psychotropic medication, been employed as a hairdresser for seven years,

and had a smoking history. The ovarian cancer studies that addressed those

potential risk factors were inconsistent, failing to show a statistically

significant association with serous borderline ovarian cancer.

      Cramer issued his expert report on general and specific causation for

Balderrama on February 23, 2016. The opinions and explanations on general

causation were the same as in his report for Carl. Balderrama was thirty-six

years old when he issued this report, she had no children, she had never

smoked, and she was obese. Multiple examinations starting in October 2011 to

assess her infertility ended with surgery in November 2012 that included

removal of her ovaries. Pathology revealed an endometrioid tumor of the right

ovary and an endometrioid invasive tumor of the uterus.

      The pathologist could not determine whether the tumors were related.

Cramer's colleague, Dr. William Welch, an expert in gynecological pathology,

reviewed pathology slides and concluded that the tumors were independent

primary tumors.     Cramer agreed, based on studies showing that it was

relatively rare for an ovarian endometrioid tumor to be the secondary

manifestation of another endometrial neoplasia. Cramer explained that the




                                                                     A-0387-16T1
                                      53
primacy of the ovarian tumor allowed him to analyze and weight its risk

factors separately from such an analysis and weighting for the uterine tumor.

      Cramer cited four studies on obesity and endometrial cancer to opine

that the association of obesity with ovarian cancer varied by histological

subtype. He performed a meta-analysis of the eight studies that reported odds

ratios for ever use of talc and endometrioid ovarian cancer versus never use,

and he found a statistically significant summary odds ratio of 1.4. Only a

small number of cases among those studies were premenopausal like

Balderrama and reported talc use that approached her estimated 9700

applications, so he used the data from an out-of-state litigation "for all

endometrioid cases" of ovarian cancer, apparently meaning premenopausal and

menopausal, categorized by number of applications. His result for cases who

had more than 6000 applications and were obese was a statistically significant

odds ratio of 1.79.

      For the effect of parity, Cramer found five studies and performed a

meta-analysis that yielded a statistically significant summary odds ratio of

1.60. Balderrama reported having used oral contraceptives to regulate her

menstruation, but her lack of recall about the duration of such use and the

irregularity of her cycle made it impossible to determine whether that use

might have conferred any degree of the known protective effect against



                                                                       A-0387-16T1
                                      54
ovarian cancer through the suppression of ovulation and thus of its attenda nt

inflammation.

      Cramer cited two studies that reported results about the risk that

Balderrama's degree of obesity posed for endometrioid ovarian cancer. One

reported a statistically significant odds ratio of 1.86 compared to nonobese

study subjects, the other an odds ratio of 1.2 that was not statistically

significant.    He opined that the odds ratio for talc was higher than the

combined "inconsistent" odds ratios for obesity, which made Balderrama's talc

use "more likely than not" the "major cause" of her endometrioid ovarian

cancer.   He added without elaboration that Godleski's finding of talc in

Balderrama's ovarian tissue was a factor in his opinion. By contrast, when

Cramer performed that analysis for Balderrama's independent uterine tumor,

he determined that its primary cause was her obesity rather than her talc use,

even though the association of obesity with that tumor's histological subtype

was much lower than the association of obesity with uterine cancer in general.

      Cramer testified that potential confounders must at least be named, not

just presumed as in some industry criticism of certain studies. He added that

no scientist had declared an odds ratio of 2.0 to be the threshold below which

causation may not be inferred.     He criticized the NCI's statement of no

association between talc use and ovarian cancer by explaining what he saw as



                                                                       A-0387-16T1
                                      55
its overreading of certain studies that it cited, and for citing only four studies

when the literature contained more than twenty-five. He criticized the FDA's

April 2014 letter on talc and ovarian cancer for failing to cite any authority

when it declared the lack of causality.

      For Colditz's statement on a hospital website that an association of 1.1 to

1.5 is a "weak" risk, Cramer called it necessarily reductive so that patients

could understand it, and that it was neither Colditz's nor anyone else's idea of a

scientific statement. Responding to an objection by a reviewer of his 2016

study about his "dicing and slicing" the data in order to explain away

confounders, Cramer said that the objection was invalid because such data

analysis is exactly how one tests for confounders.

      Cramer explained that cohort studies must track their subjects during

their entire duration for both age and cumulative exposure at each data-

collection interval, or they may risk reporting an injury rate that looks steady

across the intervals, and miss the true rate if the injury is one that develops

more slowly than expected. More generally, what mattered in a cohort study

was not so much the size of the study population as "the number of cases

found and the quality of the exposure data that the cohort started with." It was

an increase in the number of cases, not in overall study population, that would

afford a "more precise" odds ratio and a narrower confidence interval.



                                                                         A-0387-16T1
                                          56
      Cramer said that Balderrama developed her tumors early enough to raise

the question of genetics generally, but that nothing in her family history of

cancer stood out as suggesting a genetic cause. Cramer acknowledged that her

relative risk of 1.86 for ovarian cancer from obesity represented a significant

risk that she could have developed endometrioid cancer from that cause alone.

      Cramer then explained that the quartiles for talc exposure in his analysis

for Carl were different than in his analysis for Balderrama because their

exposure periods were different, but that the quartiles still yielded a reasonable

set of exposure categories. He used the literature to estimate Carl's relative

risk for ovarian cancer from obesity at 1.75, but he did not stratify the data in

that estimate by degree of obesity, even though she was not much less obese

than Balderrama.

      B.    Graham Colditz.        Graham Colditz testified as an expert

epidemiologist specializing in identifying avoidable cancer risk factors. He

was licensed to practice medicine in Australia, held a doctoral degree in

epidemiology and public health, was a professor at Washington University

School of Medicine, and the associate director for prevention and control at

Siteman Cancer Center, an NCI-funded comprehensive cancer center.

      Colditz issued his expert report on general causation on July 31, 2015,

which cited sixty-three published studies. On "the totality of all evidence and



                                                                         A-0387-16T1
                                       57
the continuing accrual of new studies," he opined that genital talc use "can

cause ovarian cancer." He did not address specific causation.

      Colditz noted that Hill provided a framework for addressing the issues in

"summarizing evidence," which included strength of association, consistency

of studies in finding an association, temporality, dose response, biologic

plausibility, "coherence," "experimentation," and "analogy."             For the

association of talc exposure to ovarian cancer, Colditz identified the "key"

issues as consistency of association, dose response, and biological plausibility.

      Colditz described his methodology as starting with "a systematic search

and review of the literature" including his own prior research, analyzing

"experimental, clinical and epidemiological studies and data," and applying his

"skills in research synthesis." He then assessed the epidemiological studies for

potential biases and confounding, and observed that some meta-analyses paid

"insufficient attention to the quality of the exposure and outcome measures" in

the underlying studies.

      Colditz   summarized     the   grounding    for   his   opinions   as    the

epidemiological studies that "show" an increased risk of ovarian cancer from

talc use and "support" a dose response. His basis for believing talc to be a

biologically plausible cause of ovarian cancer was that "[t]alc can travel to the




                                                                         A-0387-16T1
                                       58
ovaries causing an inflammatory response" and that "the inflammatory

mechanism is consistent with the increase in risk of ovarian cancer."

      Colditz related that most studies of talc and ovarian cancer were case-

control studies, most were population-based, and focused on "detailed

assessment of exposure among cases and control subjects."                 For the

epidemiological studies published in 2006 or earlier, Colditz relied on the

summaries of their evidence in a 2006 IARC report not included in this record,

which summarized the epidemiological studies to that date, the evidence from

in vitro studies, and "other sources of evidence."

      Colditz described the IARC 2006 report, the 2008 Langseth study, and a

2006 study by Robert Baan as concluding that talc was "a possible

carcinogen." He stated that the population-based case-control studies showed

a statistically significant association of 1.4 between ever use and ovarian

cancer. He added that in a part of the IARC study "[f]ocusing on [eight]

higher quality studies," which included five of the studies in this record

(Cramer 1982, Chang 1997, Cramer 1999, Ness 2000, and Mills 2004), the

IARC found that the rate of perineal talc use among controls ranged from

sixteen to fifty-two percent, and that the relative risk of ovarian cancer

correspondingly increased from 1.30 to 1.61.         Furthermore, four of the five




                                                                          A-0387-16T1
                                       59
studies that reported results by histological subtype suggested that talc

exposure created a higher risk of serous tumors than of other subtypes.

      Colditz explained that the WHI study participants were at an average of

ten years after menopause upon enrollment, and that the talc users were asked

to report duration, but not frequency or whether their use was current. The

study assumed no changes in a participant's status during the 12.4-year study

period, including no surgical removal of an ovary. The study reported no

association between talc use and ovarian cancer, but Colditz saw

"considerable" limitations in the data that it collected and the ensuing analysis.

For NHS, the cohort was thirty to fifty-five years old at enrollment, yet talc

use was similarly determined at enrollment by only one parameter, in that case

frequency instead of duration, and it was assumed to remain constant.

      Colditz cited Gertig's 2000 study as the first analysis of NHS data. No

association was found for ever users without regard to subtype, but when

subtype was considered, a "significant increase in risk" appeared for invasive

serous cancer.    Colditz then cited the Gates's 2008 study as finding a

significant increase in risk from "regular talc use," with the risk being

"somewhat stronger" for invasive serous cancer than for ovarian cancer overall

without regard to subtype.




                                                                          A-0387-16T1
                                       60
      Colditz explained that Terry's 2013 study had "the strongest analytic

approach," because it did not just combine the reported results of individual

summaries, but rather obtained all the data and used "common definitions and

analytic methods" to analyze the data for each individual patient, which

reduced the potential bias from differences in methodology. That approach

was applied to the data from eight case-control studies, some of which were

updated to include additional cases and controls since their publication, for a

total of 8525 cases and 9859 controls.        The analysis controlled for the

established risk factors for ovarian cancer, which included age, parity, oral

contraceptive use, tubal ligation, obesity, and race and ethnicity.      Colditz

called the statistically significant association of 1.24 for genital talc use and

ovarian cancer compared to never use a "modest increase in risk." The risk

was higher for "cancers defined by cell subtype" and for borderline serous

tumors.

      Colditz recognized that Terry's 2013 study found a dose response only

for non-mucinous tumors, and only when the entire study population was

considered, with no dose response when only users were considered.

However, four other studies showed a significant dose response, and three of

them were among what the IARC called the eight higher quality studies.




                                                                         A-0387-16T1
                                       61
      On magnitude of risk, Colditz insisted that it not need reach 2.0 to

support an inference of causation. He explained how the IARC had classified

a combined hormone therapy as a cause of breast cancer based on WHI data

that showed the relative risk to be from 1.24 to 1.26.

      Colditz opined that "the quality and depth of exposure assessment" were

fundamental questions in evaluating an epidemiological study. He opined that

case-control studies may have more complete assessments of an exposure if

that is their sole or primary focus, whereas cohort studies "typically relate

lifestyle exposures to a broad range of conditions" and have less room in their

questionnaires for stratification questions at enrollment or for follow -up

questions about changes in status. The point was not that one kind of study

was better or more reliable, but rather that "the details of exposure assessment"

at enrollment and over time were important.

      Colditz discussed biological plausibility briefly, by citing the 1999 Ness

study, a 2009 study published by Jack Cuzick and coauthors that is not in the

record,12 the 2014 Trabert study, and the 2014 Trabert and Ness study. He

believed that they "established that talc can travel to the ovary, it causes an



12
    Jack Cuzick, Aspirin and Non-Steroidal Anti-Inflammatory Drugs for
Cancer Prevention: An International Consensus Statement, 10 Oncol. 501
(2009).


                                                                         A-0387-16T1
                                       62
inflammatory response, and this mechanism is consistent with the increase in

risk of ovarian cancer that is observed."

      In his testimony, Colditz opined about ovarian cancer in general, without

specifically discussing different subtypes.    He repeated the descriptions of

epidemiological studies, meta-analyses, and the primacy of study design to

reliability that were in his report. He also repeated his report's description of

his methodology, and of his views on the typical limitations of cohort studies,

using NHS as an example.

      Colditz believed that the IARC's 2006 review of talc and ovarian cancer

was "full and complete," at least for its time. He added that the successive

meta-analyses, each to some degree expanding upon its predecessors, gave a

sense of the accumulating evidence of talc's association with ovarian cancer.

He thought that Cramer's 2016 study truly minimized confounding. On the

totality of the evidence, Colditz opined that talc use causes ovarian cancer.

      Colditz agreed that the cohort studies and the hospital-based case-control

studies did not report a statistically significant association between talc use

and ovarian cancer, and that the population-based case-control studies had

mixed results. He criticized hospital-based case-control studies for uncertainty

about their "catchments" for different diseases, presumably meaning that the

study populations may have additional diseases that are confounders for the



                                                                         A-0387-16T1
                                       63
disease being studied. He asserted that the NCI was funding population -based

case-control studies rather than hospital-based ones for that reason, and that

case-control studies intended for publication in peer-reviewed articles will

similarly attract funding only if they are population-based.

      Colditz declared that a risk ratio did not have to exceed 2.0 to be

meaningful, and he added that in comparing study results, a lower relative risk

may be more meaningful if it comes from a larger study, for which size alone

often affords a tighter confidence interval. For those reasons, calling a study

weak or strong based solely on the relative risk ratio that it generated would be

unsound.

      Colditz acknowledged that, while his report cited studies supporting

acceptance of inflammation as a plausible mechanism, it did not cite studies or

other literature on the plausibility of talc migration to the ovary. When asked

to address migration further, he responded that "I believe others have written

reports and detailed on that."

      The trial judge asked Colditz to elaborate on the theory about inclusion

cysts in Cramer's 1982 study, and he responded by describing the theory as

postulating that when an ovary's surface epithelium is disrupted by ovulation,

the immune system treats it as an inflammatory event, with talc that is present

on the surface getting entrapped in the inclusion cyst during the repair of the



                                                                        A-0387-16T1
                                       64
ovarian surface. When the court asked Colditz if he had found any other peer -

reviewed articles in which that theory had been discussed, he replied that he

did not know of one that discussed inclusion cysts, and that there was a need

for "continuing studies to understand this whole process better."

      C.     John Godleski. John Godleski was at the time of the hearing a

Harvard Medical School professor of pathology. He had published numerous

papers on electron microscopy and environmental pathology. He conducted a

pathology research group, and he was an expert in diagnosing foreign material

in all body tissues.

      Godleski analyzed tissue samples from Carl and Balderrama. For Carl,

he used the samples to confirm the diagnosis of serous borderline cancers in

the right and left ovaries with metastases to two lymph nodes. The pathology

report from the hospital that supplied the samples stated that Carl also had

"invasive tumor implants" on her uterus and elsewhere within her peritoneum.

      Godleski's report described how his laboratory observed its protocols to

avoid contaminating the tissue samples. The laboratory then used polarized

light, followed by a scanning electron microscope with an energy dispersive

X-ray analysis system, to identify birefringent particles in one ovary and one

lymph node.     Spectral analysis showed that most particles were of kinds

normally present, while some other particles contained magnesium, silicon,



                                                                      A-0387-16T1
                                       65
and oxygen "in the proportions expected with talc," which was enough to

identify them as talc.

      The report explained that the testing used "an extremely small volume of

tissue," and that the number of talc particles indicated that "substantial

amounts of talc were present in this patient," including "within the

ovary/tumor and draining lymph nodes," which was consistent with Cramer's

published finding about one ovarian cancer patient who had "large amounts of

talc . . . in lymph nodes draining the pelvis." Godleski concluded that "the talc

found in this case" was "evidence for a causal link between the presence of talc

and the development of" Carl's ovarian cancer.

      For Balderrama, Godleski's report related the use of similar procedures

to distinguish particles normally present from particles with the composition of

talc in her right ovary, endocervix, uterine wall, and some lymph nodes. In

similar fashion, the report explained that substantial amounts of talc were

present in Balderrama, and reached the same conclusion, which was that the

talc was "evidence for a causal link" between the talc's presence and the

occurrence of ovarian cancer.

      Godleski testified that his belief in a possible causal link between the

talc particles that he found in Carl's and Balderrama's tissue samples and their

cases of ovarian cancer was based simply on the consistency of his findings



                                                                         A-0387-16T1
                                       66
with the reports in some epidemiological studies of a causal link between the

presence of talc and ovarian cancer. The presence of talc just "add[s] evidence

to the epidemiologic story," and Godleski did not presume to proffer evidence

of biologic causation himself, other than to state that he believed the talc was

present because it had been collected by macrophages. Indeed, he had no

reason to doubt the findings of Carl's and Balderrama's treating pathologists

that neither of them had a "talc-related inflammatory reaction."

      D.    Curtis Omiecinski.      Curtis Omiecinski, who had a Ph.D. in

pharmacology, was a professor of molecular toxicology at Penn State

University. His discipline required study in chemistry, biochemistry, biology,

physiology, molecular biology, and genetics and in how they "come together."

His main work was to "make predictions about the interactions of chemicals

[and] environmental agents on disease status and human health in particular."

Plaintiffs submitted a report that Omiecinski had issued in April 2015 in an

out-of-state litigation on talc and ovarian cancer.

      Omiecinski's report stated that "particulate exposures in general often

evoke inflammatory responses within the affected tissues and organs."

Inflammation and its "pathways" have been "recognized" as part of the cause

of prostate cancer, and they are "likely" part of the cause of "epithelial ovarian

cancer" as well.     In general terms, when particles cause inflammation,



                                                                         A-0387-16T1
                                        67
macrophages detect and engulf them and release chemokines, which recruit

leukocytes and facilitate their entry into cells, prompting the cells to generate

reactive oxygen species that can incidentally damage genetic material in ways

that lead to mutations.      Mutations, and also the cell proliferation that

inflammation promotes, contribute to the early stages of cancer, which

develops through multiple stages.

      The observation of several factors that are present when inflammation

and ovarian cancer are also present has inspired hypotheses about

inflammation as a cause of cancer. However, while much of carcinogenesis is

common to all cancers, the differences among normal tissue types in

sensitivities and in the ability to repair genetic damage or force the death of

abnormal cells may also exist for the corresponding variety of "tissue-selective

cancers" that differ at least partially in their molecular pathways.

      Omiecinski cited "[s]everal lines of evidence" showing that particulates

like talc can migrate from the perineum to the upper reproductive tract. He

also cited in vitro studies, including Buz'Zard's, of the response of cultured

human cells to inflammation and the oxidative stress that it creates. On that

basis, he opined that talc in certain situations can "trigger" inflammatory

responses that cause the creation of reactive oxygen species. Although he was

not an epidemiologist, he believed that the weight of the corpus of



                                                                         A-0387-16T1
                                        68
epidemiological studies of talc and ovarian cancer demonstrated enough

associations to support his opinion that chronic perineal exposures to talc were

"predisposing and causative contributors" to the development of epithelial

ovarian cancer.

      In his testimony, Omiecinski restated his opinion that perineal talc can

migrate to the ovaries, that talc in ovarian tissue can cause inflammation, and

that such inflammation can "initiate" cancer. He developed his opinion by

reviewing the literature.    His search yielded seventy-one peer-reviewed

articles, including approximately three dozen epidemiologic studies that

reached varying conclusions about the association of talc with ovarian cancer.

He focused on the biology and genesis of ovarian cancer, the migration of

particles through the reproductive tract to the ovaries, the differences between

talc and other particles, the cellular effects of talc exposure, and possible

mechanisms for chronic talc exposure to cause ovarian cancer. He also looked

at websites including those of the IARC, the NCI, and the FDA.

      Omiecinski explained that one of the cellular effects of inflammation is

the process that leads to the generation of reactive oxygen species, which

could then initiate a process leading to cancer. Those oxygen species can be

beneficial by killing infection cells, but when inflammation is not caused by

infection, they can instead act upon and damage the DNA of healthy cells, and



                                                                        A-0387-16T1
                                      69
the mutated DNA can initiate carcinogenesis by signaling those cells to

proliferate.

      Omiecinski observed that in vitro studies were valuable because they

permitted observation of "live cellular systems" in precisely controlled

conditions. There were in vitro studies on many different particles in addition

to talc, and he opined that they were similar in showing an inflammatory

response that could "be manifested in increased proliferation ability" of the

damaged cells.

      Omiecinski noted that Buz'Zard's in vitro study, about the effect of talc

on granulosa ovarian cells and on epithelial cells, had three results

characteristic of the progression toward cancer. They were the increase in

reactive oxygen species; the increased rates of cell proliferation that are

evocative of cancer's uncontrolled proliferation; and the increase in cellular

"neoplastic transformation" and "dedifferentiating," which meant departures

from the cell's proper morphology and functioning toward the aberrance that

typifies cancer cells.

      Omiecinski agreed that his opinion and explanations were not

inconsistent with the proposition that reactive oxygen species that arise solely

from inflammation may cause cellular damage that leads to cancer. He then




                                                                        A-0387-16T1
                                      70
agreed with the coherence of a theory that the monthly inflammation due to

ovulation may be enough to initiate that process.

                                       V.

      We have provided exhaustive details of the reports to support our

conclusion that plaintiffs' experts provided admissible opinions meeting the

Manual and Hill protocols.      They relied upon significant studies that the

relevant scientific field accepted as suitable for such reliance. The reasons that

Cramer and Colditz gave for finding certain epidemiological studies more

pertinent than others did not conflict with the scientific community's principles

for interpreting and relying upon studies.           They neither misread or

misrepresented study results, nor relied on studies that represented less than a

substantial portion of the available scientific literature. They anchored their

opinions on the studies regarding biologically plausible mechanisms that even

governmental and agency resources recognized as plausible.

      Although the Manual observed that larger study populations, where

possible, were more reliable, the Manual also acknowledged that size alone

was not a paramount foundation for reliability.       It did not declare cohort

studies inherently more reliable than case-control studies due to population

size or any other design element.




                                                                         A-0387-16T1
                                       71
      Cramer's    explanation    of   how     he   interpreted   and   relied    on

epidemiological studies was consistent with the Manual and Hill.                 He

disagreed with the view of some researchers that the lower odds ratios reported

in the cohort studies exposed the presence of recall or reporting bias in the

case-control studies. He explained that study subjects were unlikely not to

remember the decades-long use of talc on a daily or weekly basis that he said

was needed for talc to become a risk factor, and that the absence of such bias

was demonstrated by the consistency over the years in the odds ratios from

case-control studies, notwithstanding the growing publicity about the

suspected association of talc with ovarian cancer. Cramer further explained

how he tested for selection bias in his 2016 case-control study and did not find

any. He added that cohort studies must repeatedly obtain data about their

participants' cumulative exposure, in order to detect the true association if the

disease's latency is greater than expected.

      Cramer then noted that confounding can occur in any study, that most

studies addressed age and known risk factors, and that the testing for

confounders in his 2016 study found their influence to be too small to affect

the results. He also explained that the authors of genome association studies

that were analogous to meta-analyses of talc and ovarian cancer in the number

and heterogeneity of study subjects inferred causation upon statistical results



                                                                          A-0387-16T1
                                       72
comparable to those in his own studies. For all of those reasons, Cramer

opined that an odds ratio of 1.3 was strong enough to support an inference of

causation.

      Colditz's explanation of his reliance on studies was likewise consistent

with the Manual and Hill. He discussed Hill as an outline for evaluating and

synthesizing his prior research and the relevant scientific literature that he

found while preparing his reports for plaintiffs. Colditz opined that relative

risk did not have to be 2.0 for an inference of causation, and provided an

example in which the IARC found a relative risk of approximately 1.25 in

WHI data about breast cancer a sufficient basis to declare causation. He added

that the most fundamental question for any study was how well it was designed

to identify the nature and extent of the relevant exposure, and explained that

case-control studies that focus on one disease may be superior in that regard to

the cohort studies that typically cover too broad a range of diseases or

conditions to give them the same attention.

      For studies of talc and ovarian cancer, Colditz opined that the most

important Hill factors were consistent reports of an association, dose response,

and biological plausibility. He assessed the epidemiological studies for bias

and confounding, and found that some meta-analyses paid insufficient

attention to the "quality" of the measures that their underlying studies used for



                                                                         A-0387-16T1
                                       73
talc exposure and for the participants' outcomes. Colditz also considered the

results of in vitro experiments.

         Defendants' experts stated reasons for considering case-control studies to

be unreliable. But the choice of those reasons over those of plaintiffs' experts

or of the Manual is a judgment about their relative credibility. For example,

while the IARC found only "limited evidence" of an association between

perineal talc use and ovarian cancer and expressed general reservations about

the limitations of epidemiological studies, it did not find the studies, let alone

case-control studies in particular, unsuitable for reliance. Neither the Manual

nor Hill requires a study to report a risk or odds ratio of 2.0 to be considered

support for an inference of causation. At substantially lower ratios, which they

did not quantify, they counseled greater attention to the possibility of bias,

confounding, and likely alternative causes.

         The cohort, case-control, and pooled or meta-analyses in the record

contained considerably more than minimal support for an association of talc

with ovarian cancer, whether they are considered together or just by kind of

study.     The two hospital-based case-control studies (Cramer 1982 and Ness

2000), along with four of the five population-based case-control studies

(Chang 1997, Cramer 1999, Mills 2004, and Cramer 2016) and one of the three

cohort studies (Gertig 2000), reported a statistically significant association. In



                                                                          A-0387-16T1
                                         74
addition, all of the pooled or meta-analyses reported a statistically significant

association. While the earlier pooled and meta-analyses called the association

weak or doubtful due to variability among the underlying studies (Huncharek

2003) or the lack of a dose response (Langseth 2008), the more recent ones

(Terry 2013 and Ness 2015) did not.

      The NCI website and some of the studies noted that serous and

endometrial ovarian cancer are both subtypes of epithelial ovarian cancer

(Cramer 1999, Gertig 2000, Mills 2004, Gates 2009, Terry 2013, Ness 2015).

They observed that those and the other subtypes may be different in genesis

and behavior, but also that the differences had not yet been established. They

named borderline and invasive tumors of each subtype as a separate subtype by

itself, they did not contradict the hearing testimony of one defense expert that

borderline ovarian tumors "are rarely precursors to" invasive ovarian cancer,

and neither Cramer nor Colditz miscited them as if they did.

      Among the histological subtypes of epithelial ovarian cancer, four of the

studies found the association with talc to be strongest for the serous invasive

subtype (Cramer 1999, Gertig 2000, Mills 2004, and Cramer 2016). One of

those (Gertig 2000) found a statistically significant association for that subtype

only, while noting that studies might have lacked the power to find an

association with other subtypes if those cancers have a long latency. Another



                                                                         A-0387-16T1
                                       75
one (Cramer 2016) found the association to be strongest between perineal talc

use for more than twenty-four years and both the serous invasive and

endometrioid subtypes.

      The studies provided less support for a dose response.         The cohort

studies did not state results about it, while one of the two hospital-based case-

control studies found a dose response (Ness 2000). Of the population -based

case-control studies that found a statistically significant association of talc

with ovarian cancer, two found that the dose response was marginal (Chang

1997 and Cramer 1999), one found a dose response for frequency of use but

not duration (Cramer 2016), and one found no dose response (Mills 2004). Of

the three pooled or meta-analyses that addressed dose response, one found it

be minimal (Terry 2013), one found it to be inconsistent (Ness 1999), and one

found no "clear" response (Huncharek 2003). Many of the studies noted the

inherent difficulty in estimating the amount of product used in any application

or of the talc within it (for example, Terry 2013).

      Cramer's opinions were substantially consistent with those studies.

Cramer applied the Hill factors in discussing the studies on which he relied.

He addressed data quality in the meta-analyses, such as the varying

classifications of talc use, and he explained that reanalyzing them with a more

nearly uniform classification of talc use as meaning only perineal use would



                                                                        A-0387-16T1
                                       76
have had little effect on their results. He found the meta-analyses consistent in

showing a statistically significant association, including the meta-analysis he

performed in preparing his report, which he said had little heterogeneity even

though it encompassed both cohort and case-control studies. He acknowledged

the limited evidence of a dose response and explained that it could reflect the

difficulty of quantifying the amount of talc in each application. For the NCI's

conclusion that WHI and NHS did not support an inference of causation,

Cramer described what he saw as selection bias in WHI and the failure of NHS

to consider changes in the participants' talc use over time.

      Colditz opined that the epidemiological studies as a whole showed an

increased risk of ovarian cancer from talc use, and that to a lesser degree they

supported the inference of a dose response. One pooled analysis with such

results was the IARC 2006 report, which in turn relied on two of Cramer's

studies and one each from Chang and Ness among what it considered the eight

studies of higher quality.    For WHI and NHS, Colditz's descriptions of the

shortcomings were similar to Cramer's.         Colditz also described the extra

measures in Terry's 2013 pooled analysis for the OCAC to minimize bias from

study heterogeneity.

      The FDA found the absence of "conclusive evidence" that talc causes

ovarian cancer, based mostly on the lack of general acceptance of a biological



                                                                        A-0387-16T1
                                        77
mechanism. However, it did not find the proposed biological mechanisms

implausible or contrary to established science, and it called the "growing

body" of epidemiological study evidence "difficult to dismiss." One of its

reasons for finding the evidence less than conclusive was the possibility that

cases of cancer were caused by asbestos in the talc rather than the talc itself.

The NCI similarly refrained from calling an association between ovarian

cancer and talc or between ovarian cancer and inflammation to be implausible,

even though it found the evidence to be inadequate due to inconsistent study

results.

      Of all the studies, the only ones that reported results for a statistically

significant association of inflammation with ovarian cancer were two of the

pooled or meta-analyses. One of those found such an association (Trabert and

Ness 2014), while the other found it to be inconclusive (Ness 1999).

      The only studies with discussions of how talc might cause ovarian

cancer in theory were case-control studies. The discussions started with the

possibility that migratory talc would cause ovarian inflammation, either

directly (Cramer 1982), by causing foreign body entrapment of ovarian s urface

epithelium (Cramer 1982, Chang 1997, and Cramer 1999), or by getting

entrapped in ovulation inclusion cysts (Chang 1997). Two studies discussed

later versions of the inflammation hypothesis, which involved the immune



                                                                         A-0387-16T1
                                       78
system and reactive oxygen species or mucins (Mills 2004, Cramer and

Godleski 2007). Another study, a more recent one that did not focus on talc,

discussed how inflammation at sites other than the ovaries could result in

ovarian cancer (Trabert 2014).

      The record on laboratory testing to connect the presence of talc with

ovarian cancer was sparser, but did not contradict it. The presence of talc in

ovaries had long been established (Chang 1997, citing published studies from

1961 and 1971; Cramer and Godleski 2007; Langseth 2008). Godleski, whose

work and testimony the court named without criticism, found talc in tissue

samples of both Carl's and Balderrama's ovaries, but no inflammation. Doctor

Lewis Chodosh, an expert for defendants who was a practicing physician, a

professor of cancer biology at the University of Pennsylvania School of

Medicine, its overseer of faculty research on human carcinogenesis, and an

editor of medical journals and member of peer-review panels, agreed that talc

can migrate to the ovaries. Omiecinski, whose report and testimony the court

likewise refrained from criticizing, explained the possible role of migrating

talc in the inflammation hypothesis, and the discussion of that hypothesis in

numerous published studies.

      Cramer agreed that any causal mechanism must "make sense" in terms of

"what is known."    He discussed the evidence that talc can migrate to the



                                                                      A-0387-16T1
                                     79
ovaries and the development of evidence relating reactive oxygen species and

mucins to ovarian cancer. He then explained how it supported his initial v iew

that talc might directly cause changes in ovarian tissue that contribute to

carcinogenesis, his later view that talc could contribute to carcinogenesis

indirectly by causing inflammation that generates reactive oxygen species, and

his current view that talc's contribution could be to chronic inflammation

within the upper reproductive tract that eventually blunted the immune

system's ability to respond to the markers that an ovarian cancer emits.

      Colditz rested his opinion about the biological plausibility of

inflammation theories on the work of other experts. Some of those experts

established that talc can travel to the ovaries or that talc can cause

inflammation, while the epidemiologists who found an association between

talc use and ovarian cancer did not see a reason, pending actual

demonstrations, why an inflammatory process would be inconsistent with the

genesis of ovarian cancer.

      On specific causation, Cramer discussed Carl's personal history, her

reported talc use, and her alternative known risk factors, primarily obesity and

nulliparity. He performed a statistical analysis on a data set that defendants'

experts did not challenge, and he found a statistically significant odds ratio of

2.05 for Carl's cancer subtype, serous borderline, among women with as many



                                                                           A-0387-16T1
                                       80
perineal applications of talc as Carl.      He performed one meta-analysis of

studies that considered ovarian cancer in relation to obesity, and another of

studies about ovarian cancer and parity, and concluded from their generation

of odds ratios lower than 2.05 that talc likely contributed more to Carl's cancer

than her obesity or nulliparity did. He then named several other possible risk

factors for her and explained how the studies that addressed them failed to

show a statistically significant association between them and her tumor

subtype.

      Cramer performed the same evaluation for Balderrama and her cancer

subtype, endometrioid. That included meta-analyses of the studies of perineal

talc use and of her other known risk factors with endometrial ovarian cancer.

He found a statistically significant odds ratio of 1.79 for her cancer subtype

among women with at least approximately sixty percent as many perineal

applications of talc as Balderrama reported, and he found that to be higher than

the ratio for her other main risk factors. Cramer acknowledged that was not

the case for Balderrama's uterine endothelial tumor, and he explained why it

was a separate primary cancer rather than an incident of her ovarian cancer.

Cramer's findings for Carl's and Balderrama's subtypes of ovarian cancer were

consistent with the results in his 2016 case-control study.




                                                                         A-0387-16T1
                                       81
      Colditz did not opine on specific causation, but he noted that four of the

five studies in the IARC 2006 report that addressed subtypes found the risk

increase to be greatest for serous ovarian cancer. He added that Gertig in 2000

found that stratification of the NHS data by subtype showed a significant

increase in risk for serous invasive cancer, and that Gates in 2008 found the

risk for invasive serous cancer to be somewhat stronger than for ovarian cancer

without regard to subtype.

                                      VI.

      The trial judge was called upon to assess whether the opinions were the

product of reliable data and employed methodologies accepted by the scientific

community.    Instead, he selected defendants' scientific methodologies over

plaintiffs', a process well beyond the gatekeeping function, and which resulted

in an abuse of discretion. Under prior law or post-Accutane, the court erred by

categorically characterizing cohort studies as more credible than case-control

studies; imposing a relative risk of 2.0 as the threshold for the result of an

epidemiological study to become reliable for any purpose; requiring Cramer

and Colditz to develop their own studies to support their inflammation

hypotheses instead of relying on the work of other experts; and requiring

Cramer and Colditz to disprove the causation theories of defendants' experts.




                                                                        A-0387-16T1
                                      82
Furthermore,    the   trial   judge,   as     to   specific   causation,   erred    by

mischaracterizing Cramer's methodology, which was unobjectionable.

      The judge also erred because he described the Manual, incorrectly, as

characterizing case-control studies generally as subject to informational bias.

Nor did the Manual admonish users about the superiority of studies with large

samples. Nothing in the Manual imposed a threshold for a sample size to be

"large enough"; in fact, all the case-control studies in the record had sample

sizes in the hundreds or thousands. The judge did not identify errors that

would make it unsound for an expert to rely on these studies that the relevant

scientific field accepted for that purpose.

      The case-control studies were a substantial portion of the hearing record,

and defendants' experts did not suggest that they were an insubstantial portion

of the entire relevant scientific record.          The case-control studies here

consistently reported statistically significant associations of talc with ovarian

cancer, as did one of the three cohort studies and the two most recent of the

five pooled or meta-analyses. Some of the pooled or meta-analyses included

both cohort and case-control studies, and they did not report a need to adjust

for perceived inferiorities of the latter. Furthermore, the five studies in this

record that were among the eight on which the IARC focused in its 2006

report, due to their "higher quality," were all case-control studies.



                                                                             A-0387-16T1
                                        83
      Cramer's use of statistical analyses for each plaintiff's cancer, to account

for the contribution of talc, was consistent with the methodologies of the

numerous published studies in the record. Defendants' experts conceded the

migration of talc to the ovaries, and studies on which the judge himself relied

provided evidence of an inflammatory effect. The judge's suspicions regarding

Cramer's conclusions were therefore a judgment regarding their credibility.

      The judge contrasted the willingness of plaintiffs' experts to testify in

2016 that the legal standard had been satisfied with their prior reluctance to

conclude that the evidence of talc's association with ovarian cancer constituted

scientific proof. Accordingly, he opined that Cramer relied on a "made -for-

litigation methodology" and Colditz issued an "ipse dixit[.]" But the legal

standard that governed the Rule 104 hearing and decision is not absolute

scientific proof. The issue is methodology, and the reliability of the data upon

which the work relied.

      Defendants'     experts    generally    challenged    plaintiffs'   experts'

inflammation hypotheses, offering alternative biological mechanisms for

ovarian cancer that did not involve talc. It is not improper for a court to expect

an expert to demonstrate the soundness of his or her methodology "from the

perspective of others within the relevant scientific community." Accutane, 234

N.J. at 399-400. When "the relevant scientific literature contains evidence



                                                                          A-0387-16T1
                                       84
tending to refute the expert's theory," the expert may not decline to

"acknowledge or account for" it. Rezulin, 369 F. Supp. 2d at 425 (elaboration

of the point cited by Accutane, 234 N.J. at 400).

      The judge adopted evidence from defendants' experts about talc's

ameliorative effect on lung cancer as if it had been proven generally for all

solid cancers including ovarian cancer. However, no laboratory research in the

hearing record demonstrated that lung and ovarian cancer are similar,

particularly in their responses to talc, and all the experts agreed that a

carcinogen could cause cancer in some organs but not others.

      Cramer's report relied on a laboratory research study regarding the

inflammatory effect on ovarian cells when talc is placed directly upon them.

The judge ignored that finding despite attaching a summary of that study to his

opinion. In addition, the judge relied on the absence of an association between

talc and other cancers of the reproductive tract to conclude that the

inflammation hypothesis was invalid, when the record did not establish that t he

association's absence and the hypothesis were irreconcilable.

      The judge accepted the defense experts' opinion that mutations in critical

genes is the mechanism that causes cancer, and hence since talc does not cause

mutations, it cannot cause cancer. Although a factfinder can certainly accept

all, some, or none of an expert's findings, City of Long Branch v. Liu, 203 N.J.



                                                                        A-0387-16T1
                                       85
464, 491 (2010), that was not the judge's role at the Rule 104 hearing. His task

was to assess the soundness of the methodology of plaintiff's experts and the

soundness of the "underlying data and information." Accutane, 234 N.J. at

390. Instead, he chose between plaintiffs' and defendants' experts based on hi s

assessment of the credibility of their opinions.

      We are satisfied that plaintiffs' experts adhered to methodologies

generally followed by experts in the field, and relied upon studies and

information generally considered an acceptable basis for inclusion in the

formulation of expert opinions. Suppression of their testimony was an abuse

of discretion.

      That reversal means there is a dispute of material fact. Thus, summary

judgment dismissing plaintiffs' complaints must also be reversed.       See R.

4:46-2(c).

      Reversed. We do not retain jurisdiction.




                                                                       A-0387-16T1
                                        86